 



EXHIBIT 10.1



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------







CREDIT AGREEMENT




Dated as of December 7, 2001

Between

HEARX LTD.,
as Borrower,

and

SIEMENS HEARING INSTRUMENTS, INC.,
as Lender






--------------------------------------------------------------------------------

$51,875,000



--------------------------------------------------------------------------------







--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



                    CREDIT AGREEMENT, dated as of December 7, 2001, between
HEARx Ltd., a Delaware corporation (the “Borrower”), and Siemens Hearing
Instruments, Inc., a Delaware corporation (the “Lender”),

W I T N E S S E T H:

                    WHEREAS, the Borrower has requested that the Lender make
loans to the Borrower, in an aggregate amount not to exceed $51,875,000, for the
purposes hereinafter specified; and

                    WHEREAS, the Lender is willing to make funds available for
such purposes upon the terms and subject to the conditions set forth herein; and

                    WHEREAS, the Borrower and the Lender are parties to the
Supply Agreement (as hereinafter defined), which provides for, among other
things, the sale of hearing aids to the Borrower and its Affiliates by the
Lender or its Affiliates;

                    NOW, THEREFORE, in consideration of the premises and the
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

          Section 1.01. Defined Terms.

                    As used in this Agreement, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

                    “Acquisition Target” has the meaning specified in Schedule I
hereto.

                    “Affiliate” means, as to any Person, any Subsidiary of such
Person and any other Person which, directly or indirectly, controls, is
controlled by or is under common control with such Person and includes each
officer or director or general partner of such Person, and each Person who is
the beneficial owner of 5% or more of any class of Voting Stock of such Person.
For the purposes of this definition, “control” means the possession of the power
to direct or cause the direction of management and policies of such Person,
whether through the ownership of voting securities, by contract or otherwise.

                    “Agreement” means this Credit Agreement, together with all
Exhibits and Schedules hereto, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

                    “Business Day” means a day of the year on which banks are
not required or authorized to close in New York City.

1



--------------------------------------------------------------------------------



 



                    “Cash Equivalents” means (a) securities with maturities of
one year or less from the date of acquisition issued or fully guaranteed or
insured by the United States government or any agency thereof, (b) certificates
of deposit, eurodollar time deposits, overnight bank deposits and bankers’
acceptances of any Lender or by any commercial bank organized under the laws of
the United States of America or any state thereof or the District of Columbia
that (i) is at least “adequately capitalized” (as defined in the regulations of
its primary Federal banking regulator) and (ii) has Tier 1 capital (as defined
in such regulations) of not less than $100,000,000, having maturities of one
year or less from the date of acquisition, (c) commercial paper of an issuer
rated at least “A-1” by Standard & Poors or “P-1” by Moody’s, or carrying an
equivalent rating by a nationally recognized rating agency if both of Standard
and Poors and Moody’s cease publishing ratings of investments, and (d) shares of
any money market mutual fund that (i) has substantially all of its assets
invested continuously in the types of investments referred to in clause
(a) above, (ii) has net assets of not less than $500,000,000, and (iii) has the
highest rating obtainable from either S&P or Moody’s; and (e) repurchase
obligations of any Lender or of any commercial bank satisfying the requirements
of clause (b) of this definition, having a term of not more than 30 days, with
respect to securities issued or fully guaranteed or insured by the United States
government.

                    “Change of Control” means (a) the sale, lease, transfer,
conveyance or other disposition of all or substantially all of the assets of the
Borrower to any “person” or “group” (within the meaning of Sections 13(d)(3) and
14(d)(2) of the Exchange Act or any successor provision to either of the
foregoing, including any group acting for the purpose of acquiring, holding or
disposing of securities within the meaning of Rule 13d-5(b)(1) under the
Exchange Act) (except in connection with a liquidation or dissolution of the
Borrower that does not constitute a Change of Control under clause (b) below),
(b) the approval by the requisite shareholders of the Borrower of a plan of
liquidation or statutory dissolution (which shall not be construed to include a
plan of merger or consolidation) of the Borrower, or (c) during any period of
two consecutive years, individuals who at the beginning of such period
constituted the Borrower’s Board of Directors (together with any new directors
whose election or appointment by such board or whose nomination for election by
the stockholders of the Borrower was not approved by a vote of a majority of the
directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the Borrower’s Board
of Directors then in office; provided, however, that those individuals that will
be appointed to Borrower’s Board of Directors in furtherance of the Merger
Agreement with Helix shall not be considered new directors in determining a
Change of Control.

                    “Closing Date” means the date on which the first Loan is
made by the Lender to the Borrower.

                    “Collateral Documents” means the Security Agreement and any
other document or instrument executed and delivered by a Person granting a Lien
on any of its property to secure payment of the Obligations.

2



--------------------------------------------------------------------------------



 



                    “Commitments” means, collectively, the Tranche A Loan
Commitment, the Tranche B Loan Commitment, the Tranche C Loan Commitment and the
Tranche D Loan Commitment.

                    “Consolidated Net Income” means, for any period with respect
to any specified Person or operations for which financial statements are
prepared, the net income of such Person or operations and its Subsidiaries for
such period, determined on a consolidated basis in accordance with GAAP;
provided that the net income of any Subsidiary shall be excluded to the extent
that the declaration or payment of dividends or similar distributions by that
Subsidiary of that net income is not at the date of determination permitted
without any prior governmental approval (that has not been obtained) or,
directly or indirectly, by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Subsidiary or its shareholders.

                    “Current Assets” means, with respect to any Person at any
date, the total consolidated current assets of such Person and its Subsidiaries
on a consolidated basis at such date, determined in conformity with GAAP.

                    “Current Liabilities” means, with respect to any Person at
any date, the total consolidated current liabilities of such Person and its
Subsidiaries on a consolidated basis at such date, determined in conformity with
GAAP.

                    “Default” means any event which with the passing of time or
the giving of notice or both would become an Event of Default.

                    “Dollars” and the sign “$” each mean the lawful money of the
United States of America.

                    “EBITDA” means, with respect to any Person or operations for
which financial statements are prepared, at any time, for the then most recently
completed four fiscal quarters of such Person or operations, the sum of the
following amounts (without duplication) in respect of such Person and its
Subsidiaries or such operations, determined on a consolidated basis in
accordance with GAAP:

                    (a)       Consolidated Net Income for such period;

                    (b)       all amounts deducted from net revenues in
determining such Consolidated Net Income for such period on account of
(i) Interest Expense and interest on the Loans and (ii) Taxes payable in respect
of income of such Person;

                    (c)       all charges or deductions for depreciation or
amortization for such period to the extent deducted in determining Consolidated
Net Income for such period; and

                    (d)       all non-recurring losses and all losses from
investments recorded using the equity method for such period to the extent
deducted in determining Consolidated Net Income for such period;

3



--------------------------------------------------------------------------------



 



                    less the amount of all non-recurring gains and all gains
from investments recorded using the equity method for such period to the extent
included in determining Consolidated Net Income for such period.

                    “Environmental Laws” means all federal, state and local
laws, statutes, ordinances and regulations, now or hereafter in effect, and in
each case as amended or supplemented from time to time, and any judicial or
administrative interpretation thereof, including, without limitation, any
judicial or administrative order, consent decree or judgment relating to the
regulation and protection of human health, safety, the environment or natural
resources (including, without limitation, ambient air, surface water,
groundwater, wetlands, land surface or subsurface strata, wildlife, aquatic
species and vegetation).

                    “ERISA” means the Employee Retirement Income Security Act of
1974 (or any successor legislation thereto), as amended from time to time, and
all rules and regulations from time to time promulgated thereunder.

                    “Event of Default” has the meaning specified in
Section 7.01.

                    “Excess Cash Flow” means for the Borrower, (i) for the
period commencing on the Closing Date and ending on December 28, 2002, EBITDA of
the Borrower for such period minus the sum of (without duplication) scheduled
and mandatory cash principal and interest payments on Indebtedness made by the
Borrower or any of its Subsidiaries (other than the Loans) during such period to
the extent such other Indebtedness is permitted herein and such payments are
permitted herein to be made, and (ii) thereafter, EBITDA of the Borrower for
such period.

                    “Existing Loan Agreement” means that Letter of Intent
between Lender and Borrower dated as of April 23, 2001 providing up to
$7,500,000 in debt financing to Borrower and which, on the Closing Date, had an
unpaid principal balance of $6,875,000 due from Borrower to Lender.

                    “Fiscal Quarter” means each of the three month periods
ending on the last Saturday during the months of March, June, September and
December.

                    “GAAP” means generally accepted accounting principles in the
United States of America as in effect from time to time set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and the statements and pronouncements
of the Financial Accounting Standards Board.

                    “Governmental Authority” means any nation or government, any
state or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

                    “HEARx West” means HEARx West LLC, a Delaware limited
liability company.

4



--------------------------------------------------------------------------------



 



                    “Helix” means Helix Hearing Care of America Corp., a Canada
corporation, and its wholly-owned Subsidiaries.

                    “Indebtedness” means, as to any Person: (a) indebtedness
created, issued, existing or incurred by such Person for borrowed money (whether
by loan or the issuance and sale of debt securities); (b) obligations of such
Person to pay the deferred purchase or acquisition price of property or
services, other than trade accounts payable (other than for borrowed money)
arising, and accrued expenses incurred, in the ordinary course of business so
long as such trade accounts payable are payable within sixty (60) days from the
date Borrower receives statement for such goods or services and other than trade
accounts payable that are being contested in good faith, by proper proceedings,
if adequate reserves therefor have been established on the books of such Person
in conformity with GAAP; (c) Indebtedness of others secured by a Lien on the
property of such Person, whether or not the respective indebtedness so secured
has been assumed by such Person; (d) obligations of such Person in respect of
letters of credit or similar instruments issued or accepted by banks and other
financial institutions for the account of such Person; (e) capital lease
obligations of such Person; and (f) Indebtedness of others guaranteed by such
Person.

                    “Indemnified Matters” has the meaning specified in
Section 8.04(b).

                    “Indemnitee” has the meaning specified in Section 8.04(b).

                    “Initial Tranche C Repayment Period” has the meaning
specified in Section 2.03(c)(i).

                    “Interest Expense” means, for any fiscal period, for any
Person or operations for which financial statements are prepared, all interest
expense calculated on a consolidated basis for such Person and its Subsidiaries
or such operations in respect of Indebtedness, including any commitment,
standby, agency or other fees charged in respect of the provision of any such
Indebtedness, any fee payable in respect of the issuance of any letter of credit
or letter of guarantee, the imputed interest component of any bankers’
acceptance or other security issued by any such Person or in respect of such
operations, the interest component under any capital lease or under any lease,
or under any interest rate protection agreement entered into by any such Person
or in respect of such operations, all as determined in accordance with GAAP.

                    “Investment” has the meaning specified in Section 6.12.

                    “Lien” means any mortgage, deed of trust, pledge,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), security interest or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever intended to assure
payment of any indebtedness or other obligation, including, without limitation,
any conditional sale or other title retention agreement, the interest of a
lessor under a capital lease, any financing lease having substantially the same
economic effect as any of the foregoing, and the filing, under the UCC or
comparable law of any jurisdiction, of any financing statement evidencing a
valid lien naming the owner of the asset to which such Lien relates as debtor.

5



--------------------------------------------------------------------------------



 



                    “Loan Documents” means, collectively, this Agreement, the
Notes, the Collateral Documents and each certificate, agreement or document
executed by the Borrower or any other Person (other than the Lender) and
delivered to the Lender in connection with or pursuant to any of the foregoing.

                    “Loans” means, collectively, the Tranche A Loan, the Tranche
B Loans, the Tranche C Loan and the Tranche D Loans.

                    “Material Adverse Change” means a material adverse change in
any of (a) the legality, validity or enforceability of any Loan Document,
(b) the ability of the Borrower to repay the Obligations or to perform its
obligations under any Loan Document, or (c) the rights and remedies of the
Lender under any of the Loan Documents.

                    “Material Adverse Effect” means an effect that results in or
causes, or has a reasonable likelihood of resulting in or causing, a Material
Adverse Change.

                    “Maturity Date” means the fifth anniversary of the Closing
Date.

                    “Merger Agreement” means the Amended and Restated Merger
Agreement, dated as of November 6, 2001, by and between the Borrower and Helix.

                    “Merger Date” means the date of the consummation of the
merger of the Borrower and Helix in accordance with the terms of the Merger
Agreement.

                    “Minimum Purchase Percentage” has the meaning specified in
Section 2.03(a)(i).

                    “Net Income (Loss)” means, for any Person for any period,
the aggregate of net income (or loss) of such Person and its Subsidiaries for
such period, determined on a consolidated basis in conformity with GAAP.

                    “Notes” means, collectively, the Tranche A Note, the Tranche
B Note, the Tranche C Note and the Tranche D Note.

                    “Notice of Borrowing” has the meaning specified in
Section 2.02(a).

                    “Obligations” means the Loans, the Notes and all other
advances, debts, liabilities, obligations, covenants and duties owing by the
Borrower to the Lender or any Indemnitee, of every type and description, present
or future, whether or not evidenced by any note, guaranty or other instrument,
arising under this Agreement or under any other Loan Document, whether or not
for the payment of money, loan, guaranty, indemnification or in any other
manner, whether direct or indirect (including, without limitation, those
acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising and however acquired. The term “Obligations”
includes, without limitation, all interest, charges, expenses, fees, attorneys’
fees and disbursements and any other sum chargeable to the Borrower under this
Agreement or any other Loan Document.

                    “Other Taxes” has the meaning specified in Section 2.09(b).

6



--------------------------------------------------------------------------------



 



                    “Participant” has the meaning specified in Section 8.11.

                    “Permit” means any permit, approval, authorization, license,
variance or permission required from a Governmental Authority under an
applicable Requirement of Law.

                    “Permitted Liens” means Liens permitted under Section 6.01
of this Agreement.

                    “Permitted Senior Indebtedness” means senior Indebtedness of
Borrower to non-Affiliates of the Borrower that satisfies each of the following
conditions:

                    (a)       in the reasonable judgment of the Lender, the
Borrower will be able to service the Permitted Senior Indebtedness without
substantially jeopardizing the ability of the Borrower to pay all principal and
interest on its Indebtedness under reasonably adverse business circumstances;

                    (b)       there are no sinking fund or mandatory payments or
prepayments of principal due in respect of such Indebtedness prior to the
Maturity Date;

                    (c)       after giving effect to the incurrence of such
Indebtedness, the Borrower’s ratio of (i) Total Debt to (ii) the sum of (A) its
Total Debt plus (B) its Stockholders’ Equity shall be, on a pro forma basis,
equal to or greater than 2.5:1.0;

                    (d)       after giving effect to the incurrence of such
Indebtedness, the Borrower’s ratio of EBITDA to the Borrower’s aggregate
interest expense (including, without limitation, interest paid hereunder) shall
be, on a pro forma basis, equal to or greater than 3.0:1.0;

                    (e)       the other terms and conditions of such
Indebtedness, shall be, in the Lender’s reasonable judgment, at then prevailing
market standards for companies similarly situated.

For purposes of this definition, “pro forma” means, for any calculation, on the
basis of the most recently completed rolling four-Fiscal Quarter period, but
assuming the incurrence of the proposed Indebtedness on the first day of such
period.

                    “Permitted Subordinated Indebtedness” means subordinated
unsecured Indebtedness of the Borrower that satisfies each of the following
conditions:

          (a)       the final maturity of such Indebtedness is later than the
Maturity Date;

          (b)       there are no sinking fund or mandatory payments or
prepayments of principal due in respect of such Indebtedness prior to the
Maturity Date; and

          (c)       the other terms and conditions of such Indebtedness shall
be, in Lender’s reasonable opinion, at then prevailing market standards for
companies similarly situated, including limited acceleration rights, priority in
bankruptcy to the Obligations, payover provisions and waiver of defenses.

7



--------------------------------------------------------------------------------



 



                    “Person” means an individual, partnership, corporation
(including, without limitation, a business trust), limited liability company,
joint stock company, trust, unincorporated association, joint venture or other
entity, or a Governmental Authority.

                    “Prime Rate” means the rate of interest per annum publicly
announced from time to time by Citibank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

                    “Required Tranche B Payment” shall have the meaning
specified in Section 2.03(b).

                    “Required Tranche C Payment” shall have the meaning
specified in Section 2.03(c).

                    “Requirement of Law” means, as to any Person, the
Certificate of Incorporation and By-laws or other organizational or governing
documents of such Person, and all federal, state and local laws, rules and
regulations, including, without limitation, federal, state or local securities,
antitrust and licensing laws, all health and safety laws, including, without
limitation, Environmental Laws, and ERISA, and all orders, judgments, decrees or
other determinations of any Governmental Authority or arbitrator, applicable to
or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

                    “Responsible Officer” means, with respect to any Person, any
of the principal executive officers of such Person.

                    “Security Agreement” means an agreement, in substantially
the form of Exhibit C, as such agreement may be amended, supplemented or
modified from time to time.

                    “Solvent” means, with respect to any Person, that the value
of the assets of such Person (at book value) is, on the date of determination,
greater than the total amount of liabilities (including, without limitation,
contingent and unliquidated liabilities) of such Person as of such date and
that, as of such date, such Person is able to pay all liabilities of such Person
as such liabilities mature and does not have unreasonably small capital. In
computing the amount of contingent or unliquidated liabilities at any time, such
liabilities will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

                    “Stock” means shares of capital stock, beneficial,
membership or partnership interests, participations or other equivalents
(regardless of how designated) of or in a corporation, limited liability
company, partnership or other entity, whether voting or non-voting, and
includes, without limitation, common stock and preferred stock.

                    “Stock Equivalents” means all securities convertible into or
exchangeable for Stock, and all warrants, options or other rights to purchase or
subscribe for any Stock, whether or not presently convertible, exchangeable or
exerciseable.

8



--------------------------------------------------------------------------------



 



                    “Subsidiary” means, with respect to any Person, any
corporation, partnership or other business entity of which an aggregate of 50%
or more of the outstanding Stock having ordinary voting power to elect a
majority of the board of directors, managers, trustees or other controlling
persons, is, at the time, directly or indirectly, owned or controlled by such
Person and/or one or more Subsidiaries of such Person (irrespective of whether,
at the time, Stock of any other class or classes of such entity shall have or
might have voting power by reason of the happening of any contingency).

                    “Supply Agreement” means, collectively, the Supply
Agreement, dated as of December 7, 2001, between the Borrower and the Lender,
and any other supply or similar agreement entered into by the Lender or any of
its Affiliates and the Borrower or any of its Affiliates for the provision of
hearing aids by the Lender or any of its Affiliates to the Borrower or any of
its Affiliates, in each case, as amended, restated, supplemented or otherwise
modified from time to time.

                    “Taxes” has the meaning specified in Section 2.09(a).

                    “Tranche A Loan” has the meaning specified in
Section 2.01(a).

                    “Tranche A Loan Commitment” the commitment of the Lender to
make the Tranche A Loan to the Borrower pursuant to Section 2.01(a) in an
aggregate principal amount not to exceed $10,875,000.

                    “Tranche A Loan Payment Date” has the meaning specified in
Section 2.03(a).

                    “Tranche A Note” means the promissory note of the Borrower
payable to the order of the Lender in an aggregate principal amount equal to the
Tranche A Loan Commitment, in substantially the form of Exhibit A-1, evidencing
the aggregate principal amount of the Tranche A Loan by the Lender to the
Borrower.

                    “Tranche B Loan” has the meaning specified in
Section 2.01(b).

                    “Tranche B Loan Commitment” the commitment of the Lender to
make the Tranche B Loans to the Borrower pursuant to Section 2.01(b) in an
aggregate principal amount not to exceed $25,000,000.

                    “Tranche B Loan Payment Date” has the meaning specified in
Section 2.03(b).

                    “Tranche B Note” means the promissory note of the Borrower
payable to the order of the Lender in an aggregate principal amount equal to the
Tranche B Loan Commitment, in substantially the form of Exhibit A-2, evidencing
the aggregate principal amount of the Tranche B Loans by the Lender to the
Borrower.

                    “Tranche C Loan” has the meaning specified in
Section 2.01(c).

                    “Tranche C Loan Closing Date” means the date on which the
Tranche C Loan is made.

9



--------------------------------------------------------------------------------



 



                    “Tranche C Loan Commitment” the commitment of the Lender to
make the Tranche C Loan to the Borrower pursuant to Section 2.01(c) in an
aggregate principal amount not to exceed $3,000,000.

                    “Tranche C Loan Payment Date” has the meaning specified in
Section 2.03(c).

                    “Tranche C Note” means the promissory note of the Borrower
payable to the order of the Lender in an aggregate principal amount equal to the
Tranche C Loan Commitment, in substantially the form of Exhibit A-3, evidencing
the aggregate principal amount of the Tranche C Loan by the Lender to the
Borrower.

                    “Tranche D Loan” has the meaning specified in
Section 2.01(d).

                    “Tranche D Loan Commitment” the commitment of the Lender to
make the Tranche D Loans to the Borrower pursuant to Section 2.01(d) in an
aggregate principal amount not to exceed $13,000,000.

                    “Tranche D Loan Payment Date” has the meaning specified in
Section 2.03(d).

                    “Tranche D Note” means the promissory note of the Borrower
payable to the order of the Lender in an aggregate principal amount equal to the
Tranche D Loan Commitment, in substantially the form of Exhibit A-4, evidencing
the aggregate principal amount of the Tranche D Loans by the Lender to the
Borrower.

                    “UCC” means the Uniform Commercial Code, as in effect in any
applicable jurisdiction.

                    “Voting Stock” means Stock or similar interests, of any
class or classes (however designated), the holders of which at the time
entitled, as such holders to vote for the election of a majority of the
directors (or persons performing similar functions) of the Person involved,
whether or not the right to so vote exists by reason of the happening of a
contingency.

                    “Working Capital” means, for any Person at any date, the
amount by which the Current Assets of such Person at such date exceeds the
Current Liabilities of such Person at such date.

          Section 1.02. Computation of Time Periods.

                    In this Agreement, in the computation of periods of time
from a specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each mean “to but excluding” and the
word “through” means “to and including”.

          Section 1.03. Accounting Terms.

                    All accounting terms not specifically defined herein shall
be construed in conformity with GAAP and all accounting determinations required
to be made pursuant hereto shall, unless expressly otherwise provided herein, be
made in conformity with GAAP.

10



--------------------------------------------------------------------------------



 



          Section 1.04. Certain Terms.

                    (a)       The words “herein,” “hereof” and “hereunder” and
other words of similar import refer to this Agreement as a whole, and not to any
particular Article, Section, subsection or clause in this Agreement. References
herein to an Exhibit, Schedule, Article, Section, subsection or clause refer to
the appropriate Exhibit or Schedule to, or Article, Section, subsection or
clause in this Agreement.

                    (b)       The term “Lender” includes its successors and
assigns.

ARTICLE II

AMOUNTS AND TERMS OF THE LOAN

          Section 2.01. The Commitments and the Loans.

                    (a)       Tranche A Loan. On the terms and subject to the
conditions contained in this Agreement, the Lender agrees to make a single loan
(the “Tranche A Loan”) to the Borrower, which Tranche A Loan (i) shall be made
only on the Closing Date, (ii) may, at the option of the Borrower, be repaid
pursuant to Section 2.04 hereof, but once repaid may not be reborrowed, and
(iii) shall not exceed the amount of the Tranche A Loan Commitment. The Tranche
A Loan shall be evidenced by the Tranche A Note.

                    (b)       Tranche B Loans. On the terms and subject to the
conditions contained in this Agreement, the Lender agrees to make loans (each, a
“Tranche B Loan” and collectively, the “Tranche B Loans”) to the Borrower, which
Tranche B Loans (i) may be made on the Closing Date and from time to time
thereafter on any Business Day prior to the Maturity Date, (ii) may, at the
option of the Borrower, be repaid pursuant to Section 2.04 hereof, and once
repaid pursuant to Section 2.04 may be reborrowed, and (iii) shall not exceed,
at any time outstanding, the amount of the Tranche B Loan Commitment. The
aggregate Tranche B Loans shall be evidenced by the Tranche B Note.

                    (c)       Tranche C Loan. On the terms and subject to the
conditions contained in this Agreement, the Lender agrees to make a single loan
(the “Tranche C Loan”) to the Borrower, which Tranche C Loan (i) shall be made
only on a Business Day at least three Business Days after the Merger Date but
prior to the Maturity Date, (ii) may, at the option of the Borrower, be repaid
pursuant to Section 2.04 hereof, but once repaid may not be reborrowed, and
(iii) shall not exceed the amount of the Tranche C Loan Commitment. The Tranche
C Loan shall be evidenced by the Tranche C Note.

                    (d)       Tranche D Loans. On the terms and subject to the
conditions contained in this Agreement, the Lender agrees to make loans (each, a
“Tranche D Loan” and collectively, the “Tranche D Loans”) to the Borrower, which
Tranche D Loans (i) may be made on the Closing Date and from time to time
thereafter on any Business Day prior to the Maturity Date, (ii) may, at the
option of the Borrower, be repaid pursuant to Section 2.04 hereof, but once
repaid may not

11



--------------------------------------------------------------------------------



 



be reborrowed, and (iii) shall not exceed the amount of the Tranche D Loan
Commitment. The Tranche D Loans shall be evidenced by the Tranche D Note.

                    (e)       The Borrower may, from time to time, upon at least
three Business Days’ prior notice to the Lender, terminate in whole or reduce in
part the unused portions of the Tranche B Loan Commitment, the Tranche C Loan
Commitment and the Tranche D Loan Commitment. Each partial reduction shall be in
an amount of not less than $250,000 or an integral multiple of $250,000 in
excess thereof and shall reduce permanently the Tranche B Loan Commitment,
Tranche C Loan Commitment or Tranche D Loan Commitment, as the case may be, then
in effect.

                    (f)       The Tranche A Loan Commitment shall terminate on
the Closing Date. The Tranche B Loan Commitment and the Tranche D Loan
Commitment shall terminate on the Maturity Date. Subject to clause (e) above,
the Tranche C Loan Commitment shall terminate on the date of the making of the
Tranche C Loan.

          Section 2.02. Making the Loans.

                    (a)       Subject to the terms and conditions hereof, each
Loan shall be made on notice given by the Borrower to the Lender by 11:00 A.M.
(New York City time) on the third Business Day prior to date of the proposed
making of such Loan. Each such notice (a “Notice of Borrowing”) shall be
substantially in the form of Exhibit B, specifying therein (i) the proposed date
for the making of such Loan, (ii) the amount of Loans constituting the Tranche A
Loan, a Tranche B Loan, the Tranche C Loan and/or a Tranche D Loan, and
(iii) that the Borrower has complied with the applicable terms and conditions of
Article III.

                    (b)       Each Tranche B Loan shall be in an amount equal to
a portion of the purchase price for the purchase or acquisition of Acquisition
Targets completed in accordance with the guidelines set forth on Schedule I
hereto negotiated by the Lender and the Borrower.

                    (c)       Each Notice of Borrowing shall be irrevocable and
binding on the Borrower. The Borrower shall indemnify the Lender against any
loss, cost or expense incurred by the Lender as a result of any failure to
fulfill on or before the date specified in such Notice of Borrowing for such
proposed Loan, the applicable conditions set forth in Article III, including,
without limitation, any loss (excluding loss of anticipated profits), cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by the Lender to fund the Loan, which, as a result of such
failure, is not made on such date.

          Section 2.03. Repayments.

                    (a)       Repayment of Tranche A Loans. On the 20th day
after the last day of each Fiscal Quarter after the Closing Date (for purposes
of this Section 2.03(a), a “Tranche A Loan Payment Date”), commencing on the
first full Fiscal Quarter after the Closing Date and ending on the Maturity
Date, the Borrower shall pay the principal amount of the outstanding Tranche A
Loan in 20 equal installments of $575,000 each, plus accrued and unpaid interest
thereon; provided, however, that:

12



--------------------------------------------------------------------------------



 





              (i)      if, as of any Tranche A Loan Payment Date, the Borrower
has purchased, on a cumulative basis from May 1, 2001 through the applicable
Tranche A Loan Payment Date, 90% or more of the total number of hearing aids
purchased by the Borrower, net of returns (such cumulative amount determined as
a percentage, the “Minimum Purchase Percentage”), pursuant to the Supply
Agreement, the Borrower shall be deemed to have repaid the Tranche A Loan on
such Tranche A Loan Payment Date in an amount equal to $575,000 plus accrued and
unpaid interest thereon;                 (ii)     If the Borrower has purchased,
on a cumulative basis from the May 1, 2001 through the applicable Tranche A Loan
Payment Date, eighty percent (80.0%) or more of the total number of hearing aids
purchased by the Borrower but less than ninety percent (90.0%) of the total
number of hearing aids purchased by the Borrower pursuant to the Supply
Agreement in any Fiscal Quarter, the Borrower shall be deemed to have repaid the
Tranche A Loan on such Tranche A Loan Payment Date in an amount equal to
$575,000 plus accrued and unpaid interest thereon;                 (iii)     if
the Borrower has purchased, on a cumulative basis from the May 1, 2001 through
the applicable Tranche A Loan Payment Date, eighty percent (80.0%) or more of
the total number of hearing aids purchased by the Borrower but less than ninety
percent (90.0%) of the total number of hearing aids purchased by the Borrower
pursuant to the Supply Agreement in each of the two preceding consecutive Fiscal
Quarters, the Borrower shall pay an amount, in cash, on the Tranche A Loan
Payment Date at the end of such second Fiscal Quarter equal to the product of
(i) $575,000 plus accrued and unpaid interest thereon times (ii) the difference
of (A) the Minimum Purchase Percentage and (B) the cumulative percentage of
purchases of hearing aid products made by the Borrower under the Supply
Agreement during such second Fiscal Quarter; and                 (iv)     if the
Borrower has not purchased, on a cumulative basis from the May 1, 2001 through
the applicable Tranche A Loan Payment Date, at least eighty percent (80.0%) of
the total number of hearing aids purchased by the Borrower pursuant to the
Supply Agreement, the Borrower shall pay, in cash, $575,000 plus accrued and
unpaid interest thereon on the applicable Tranche A Loan Payment Date.

                    Notwithstanding the foregoing, the Borrower shall pay the
outstanding principal amount of the Tranche A Loan on the Maturity Date.

                    (b)       Repayment of Tranche B Loans. On the 20th day
after the last day of each Fiscal Quarter after the Closing Date (for purposes
of this Section 2.03(b), a “Tranche B Loan Payment Date”), commencing on the
first full Fiscal Quarter after the Closing Date and ending on the Maturity
Date, the Borrower shall pay the principal amount of the aggregate outstanding
Tranche B Loans in an amount equal to five percent (5.0%) of the aggregate
outstanding Tranche

13



--------------------------------------------------------------------------------



 



B Loans plus accrued and unpaid interest thereon (each such amount, the
“Required Tranche B Payment”); provided, however, that:



              (i)      if, as of any Tranche B Loan Payment Date, the Borrower
has purchased, on a cumulative basis from the Closing Date through the
applicable Tranche B Loan Payment Date, the Minimum Purchase Percentage pursuant
to the Supply Agreement, the Borrower shall be deemed to have repaid the Tranche
B Loan on such Tranche B Loan Payment Date in an amount equal to the Required
Tranche B Payment;                 (ii)     If the Borrower has purchased, on a
cumulative basis from the Closing Date through the applicable Tranche B Loan
Payment Date, eighty percent (80.0%) or more of the total number of hearing aids
purchased by the Borrower but less than ninety percent (90.0%) of the total
number of hearing aids purchased by the Borrower pursuant to the Supply
Agreement in any Fiscal Quarter, the Borrower shall be deemed to have repaid the
Tranche B Loan on such Tranche B Loan Payment Date in an amount equal to the
Required Tranche B Payment;                 (iii)     if the Borrower has
purchased, on a cumulative basis from the Closing Date through the applicable
Tranche B Loan Payment Date, eighty percent (80.0%) or more of the total number
of hearing aids purchased by the Borrower but less than ninety percent (90.0%)
of the total number of hearing aids purchased by the Borrower pursuant to the
Supply Agreement in each of the two preceding consecutive Fiscal Quarters, the
Borrower shall pay an amount, in cash, on the Tranche B Loan Payment Date at the
end of such second Fiscal Quarter equal to the product of (i) the Required
Tranche B Payment times (ii) the difference of (A) the Minimum Purchase
Percentage and (B) the cumulative percentage of purchases of hearing aid
products made by the Borrower under the Supply Agreement during such second
Fiscal Quarter; and                 (iv)     if the Borrower has not purchased,
on a cumulative basis from the Closing Date through the applicable Tranche B
Loan Payment Date, at least eighty percent (80.0%) of the total number of
hearing aids purchased by the Borrower pursuant to the Supply Agreement, the
Borrower shall pay, in cash, the Required Tranche B Payment on the applicable
Tranche B Loan Payment Date.

                    Notwithstanding the foregoing, the Borrower shall pay the
outstanding principal amount of the Tranche B Loan on the Maturity Date.

                    (c)       Repayment of Tranche C Loans. On the 20th day
after the last day of each Fiscal Quarter after the Tranche C Loan Closing Date
(for purposes of this Section 2.03(b), a “Tranche C Loan Payment Date”),
commencing on the first full Fiscal Quarter after the Tranche C Loan is made and
ending on the Maturity Date, the Borrower shall pay the principal amount of the
outstanding Tranche C Loan in substantially equal amounts (each such amount, the

14



--------------------------------------------------------------------------------



 



“Required Tranche C Payment”) based on the number of Fiscal Quarters from the
Tranche C Loan Closing Date to the Maturity Date; provided, however, that:



              (i)      if, as of any Tranche C Loan Payment Date during the
period commencing on the Tranche C Loan Closing Date through December 28, 2002
(the “Initial Tranche C Repayment Period”), the Borrower has purchased, on a
cumulative basis from the Tranche C Loan Closing Date through the applicable
Tranche C Loan Payment Date, eighty percent (80.0%) or more of the Borrower’s
total purchases of hearing aids, the Borrower shall be deemed to have repaid the
Tranche C Loan on such Tranche C Loan Payment Date in an amount equal to the
Required Tranche C Payment plus accrued and unpaid interest thereon;    
            (ii)     if, as of any Tranche C Loan Payment Date during the period
after the Initial Tranche C Repayment Period through the Maturity Date (such
period, the “Final Tranche C Repayment Period”), the Borrower has purchased, on
a cumulative basis from the Tranche C Loan Closing Date through the applicable
Tranche C Loan Payment Date, the Minimum Purchase Percentage pursuant to the
Supply Agreement, the Borrower shall be deemed to have repaid the Tranche C Loan
on such Tranche C Loan Payment Date in an amount equal to the Required Tranche C
Payment plus accrued and unpaid interest; and                 (iii)     If, as
of any Tranche C Loan Payment Date during the Final Tranche C Repayment Period,
the Borrower has purchased, on a cumulative basis from the Closing Date through
the applicable Tranche C Loan Payment Date, eighty percent (80.0%) or more of
the total number of hearing aids purchased by the Borrower but less than ninety
percent (90.0%) of the total number of hearing aids purchased by the Borrower
pursuant to the Supply Agreement in any Fiscal Quarter, the Borrower shall be
deemed to have repaid the Tranche C Loan on such Tranche C Loan Payment Date in
an amount equal to the Required Tranche C Payment plus accrued and unpaid
interest thereon;                 (iv)     if, as of any Tranche C Loan Payment
Date during the Final Tranche C Repayment Period, the Borrower has purchased, on
a cumulative basis from the Closing Date through the applicable Tranche C Loan
Payment Date, eighty percent (80.0%) or more of the total number of hearing aids
purchased by the Borrower but less than ninety percent (90.0%) of the total
number of hearing aids purchased by the Borrower pursuant to the Supply
Agreement in each of the two preceding consecutive Fiscal Quarters, the Borrower
shall pay an amount, in cash, on the Tranche C Loan Payment Date at the end of
such second Fiscal Quarter equal to the product of (i) the Required Tranche C
Payment plus accrued and unpaid interest thereon times (ii) the difference of
(A) the Minimum Purchase Percentage and (B) the cumulative percentage of
purchases of hearing aid products made by the Borrower under the Supply
Agreement during such second Fiscal Quarter; and

15



--------------------------------------------------------------------------------



 





              (v)      if the Borrower has not purchased, on a cumulative basis
from the Closing Date through the applicable Tranche C Loan Payment Date, at
least eighty percent (80.0%) of the total number of hearing aids purchased by
the Borrower pursuant to the Supply Agreement, the Borrower shall pay the
Required Tranche C Payment on the applicable Tranche C Loan Payment Date.

                    Notwithstanding the foregoing, the Borrower shall pay the
outstanding principal amount of the Tranche C Loan on the Maturity Date.

                    (d)       Repayment of Tranche D Loan. The Borrower shall
pay the outstanding principal amount of the Tranche D Loan on the Maturity Date.

          Section 2.04. Optional Prepayments.

                    The Borrower may, upon at least three Business Days’ prior
irrevocable written notice to the Lender (including, without limitation a notice
of the type contemplated in Sections 2.08, 2.09 and 2.10) stating the proposed
date (which shall be a Business Day) and aggregate principal amount of the
prepayment, prepay the outstanding principal amount of the Loans, in whole or in
part, without premium or penalty, together with accrued interest to the date of
such prepayment on the principal amount of the Loans prepaid; provided, however,
that that each partial prepayment shall be in an aggregate amount not less than
$1,000,000 or integral multiples of $1,000,000 in excess thereof (or a lesser
amount if such lesser amount constitutes the entire outstanding principal
balance of such Loan). Upon the giving of such notice of prepayment, the
principal amount of the Loans specified to be prepaid, together with accrued
interest thereon, shall become due and payable on the date specified for such
prepayment. All optional prepayments made pursuant to this Section 2.04 shall be
applied to the Loans so specified to reduce the remaining installments thereof
in the actual order of their maturities.

          Section 2.05. Mandatory Prepayment of Loans.

                    (a)       The Borrower shall forthwith prepay the Tranche D
Loans upon receipt by the Borrower or any of its Subsidiaries of the net
proceeds of any issuance of Stock or Stock Equivalents by the Borrower or any of
its Subsidiaries (other than the proceeds received by the Borrower in connection
with the exercise by any of the Borrower’s or its Subsidiaries’ employees of any
option issued pursuant to any of the Borrower’s or its Subsidiaries’ stock
option plans), in an amount equal to 25% of such net proceeds, together with
accrued interest to the date of such prepayment on the principal amount prepaid.

                    (b)       The Borrower shall prepay the Tranche D Loans,
within 120 days after the last day of each fiscal year, in an amount equal to
20% of Excess Cash Flow for such fiscal year, together with accrued interest to
the date of such prepayment on the principal amount prepaid.

                    (c)       Any amounts prepaid hereunder shall be applied to
reduce the remaining installments of the outstanding Tranche D Loans in the
inverse order of their maturities.

16



--------------------------------------------------------------------------------



 



                    (d)       If at any time the aggregate principal amount of
Tranche B Loans outstanding exceeds the Tranche B Loan Commitment, the Borrower
shall forthwith prepay the Tranche B Loans then outstanding in an amount equal
to such excess, together with accrued interest thereon.

          Section 2.06. Interest.

                    (a)       The Borrower shall pay interest on the unpaid
principal amount of each of the Tranche A Loan, Tranche B Loans and the Tranche
C Loan from the date made until the principal amount thereof shall be paid in
full, at a rate per annum equal at all times to 10.0%, payable on the 20th day
after the end of each Fiscal Quarter of each year commencing on the first such
date after the date hereof and on the Maturity Date. With respect to the
calculation of interest on the unpaid principal amount of the Tranche B Loans,
each Tranche B Loan shall be deemed to be made on the first day of the Fiscal
Quarter in which such Tranche B Loan is made.

                    (b)       The Borrower shall accrue interest on the unpaid
principal amount of the Tranche D Loans from the date made until the principal
amount thereof shall be paid in full, at a rate per annum equal at all times to
the Prime Rate plus 1.0%. Lender shall make such accrued interest calculations
on the 20th day after the end of each Fiscal Quarter of each year commencing on
the first such date after the date hereof and on the Maturity Date.

          Section 2.07. Illegality.

                    Notwithstanding any other provision of this Agreement, if
the introduction of or any change in or in the interpretation of any law or
regulation shall make it unlawful, or any central bank or other Governmental
Authority shall assert that it is unlawful, for the Lender to make or continue
the Loans, then, on notice thereof and demand therefor by the Lender to the
Borrower, (a) the obligation of the Lender to make or to continue the Loans
shall terminate and (b) the Borrower shall forthwith prepay in full the Loans
then outstanding, together with interest accrued thereon.

          Section 2.08. Payments and Computations.

                    (a)       The Borrower shall make each payment hereunder and
under the Notes not later than 11:00 A.M. (New York City time) on the day when
due, in Dollars, to the Lender at its address referred to in Section 8.02 in
immediately available funds without set-off or counterclaim. Payment received by
the Lender after 1:00 PM (New York City time) shall be deemed to be received on
the next Business Day.

                    (b)       The Borrower hereby authorizes the Lender, if and
to the extent payment owed to the Lender is not made when due hereunder, to
charge from time to time against any or all of the Borrower’s accounts with the
Lender any amount so due.

                    (c)       All computations of interest hereunder shall be
made by the Lender on the basis of a year of 365/6 days and number of days
elapsed.

17



--------------------------------------------------------------------------------



 



                    (d)       Whenever any payment hereunder or under the Notes
shall be stated to be due on a day other than a Business Day, such payment shall
be made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of payment of interest.

          Section 2.09. Taxes.

                    (a)       Any and all payments by the Borrower under each
Loan Document shall be made free and clear of and without deduction for any and
all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding, in the case
of the Lender taxes measured by its net income, and franchise taxes imposed on
it, by the jurisdiction of the Lender’s applicable lending office or any
political subdivision thereof (all such non-excluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities being hereinafter referred to
as “Taxes”). If the Borrower shall be required by law to deduct any Taxes from
or in respect of any sum payable hereunder to the Lender (i) the sum payable
shall be increased as may be necessary so that after making all required
deductions (including, without limitation, deductions applicable to additional
sums payable under this Section 2.09) the Lender receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the Borrower
shall make such deductions and (iii) the Borrower shall pay the full amount
deducted to the relevant taxing authority or other authority in accordance with
applicable law.

                    (b)       In addition, the Borrower agrees to pay any
present or future stamp or documentary taxes or any other excise or property
taxes, charges or similar levies of the United States or any political
subdivision thereof or any applicable foreign jurisdiction which arise from any
payment made under any Loan Document or from the execution, delivery or
registration of, or otherwise with respect to, any Loan Document (collectively,
“Other Taxes”).

                    (c)       The Borrower will indemnify the Lender for the
full amount of Taxes or Other Taxes (including, without limitation, any Taxes or
Other Taxes imposed by any jurisdiction on amounts payable under this
Section 2.09) paid by the Lender and any liability (including, without
limitation, for penalties, interest and expenses) arising therefrom or with
respect thereto. This indemnification shall be made within 30 days from the date
the Lender makes written demand therefor, accompanied by reasonable supporting
documentation and calculations.

                    (d)       Within 30 days after the date of any payment of
Taxes or Other Taxes, the Borrower will furnish to the Lender, at its address
referred to in Section 8.02, the original or a certified copy of a receipt
evidencing payment thereof.

                    (e)       Without prejudice to the survival of any other
agreement of the Borrower hereunder, the agreements and obligations of the
Borrower contained in this Section 2.09 shall survive the payment in full of the
other Obligations. Lender agrees that, as promptly as practicable after the
officer of Lender responsible for administering its Loans becomes aware of the
occurrence of an event or the existence of a condition that would entitle Lender
to receive payments under this Section 2.09, it will, to the extent not
inconsistent with the internal policies of such Lender and any applicable legal
or regulatory restrictions, use reasonable efforts to (a)

18



--------------------------------------------------------------------------------



 



make, issue, fund or maintain its applicable Commitments or Loans through
another office of Lender, or (b) take such other measures as Lender may deem
reasonable, if as a result thereof the circumstances which would cause the
additional amounts which would otherwise be required to be paid to Lender
pursuant to this Section 2.09 would be reduced and if, as determined by Lender
in its reasonable discretion, the making, issuing, funding or maintaining of
such Commitments or Loans through such other office or in accordance with such
other measures, as the case may be, would not otherwise adversely affect such
Commitments or Loans or the interests of Lender.

ARTICLE III

CONDITIONS OF LENDING

          Section 3.01. Conditions Precedent to the Loans Made on the Closing
Date.

                    The obligation of the Lender to make the Loans on the
Closing Date is subject to satisfaction of the conditions precedent that the
Lender shall have received, on the Closing Date, the following, each dated the
Closing Date unless otherwise indicated, in form and substance satisfactory to
the Lender:

                    (a)       The Notes, duly executed by the Borrower.

                    (b)       The Supply Agreement, duly executed by the parties
thereto.

                    (c)       Copies of (i) the resolutions of the Board of
Directors of the Borrower approving each Loan Document to which it is a party,
(ii) all documents evidencing other necessary corporate action and required
governmental and third party approvals, licenses and consents with respect to
each Loan Document and the transactions contemplated thereby and (iii) a copy of
the Certificate of Incorporation and the By-laws of the Borrower certified by a
Secretary or an Assistant Secretary of the Borrower as being true and correct
and in full force and effect as of the Closing Date.

                    (d)       A copy of the Articles or Certificate of
Incorporation of the Borrower certified as of a recent date by the Secretary of
State of the state of incorporation of the Borrower, together with certificates
of such official attesting to the good standing of the Borrower.

                    (e)       A certificate of the Secretary or an Assistant
Secretary of the Borrower certifying the names and true signatures of each
officer of the Borrower who has been authorized to execute and deliver any Loan
Document or other document required hereunder to be executed and delivered by or
on behalf of the Borrower.

                    (f)       A favorable opinion of Bryan Cave LLP, counsel to
the Borrower, that the Loan Documents have been validly executed and delivered
by the Borrower and constitute a valid and binding obligation of the Borrower
and are enforceable against the Borrower in accordance with their terms.

19



--------------------------------------------------------------------------------



 



                    (g)       The Security Agreement, duly executed by the
Borrower, together with copies of Uniform Commercial Code financing statements
in respect of the collateral covered by such security agreement.

                    (h)       A certificate, signed by a Responsible Officer of
the Borrower, stating that each of the conditions specified in Section 3.03 and
Section 3.02, if applicable, has been satisfied.

                    (i)       Such additional documents, information and
materials as the Lender may reasonably request.

          Section 3.02. Conditions Precedent to the Tranche B Loans.

                    (a)       Each of the conditions precedent set forth in
Section 3.01 shall have been satisfied.

                    (b)       The purchase or acquisition of the related
Acquisition Target shall comply with the guidelines set forth on Schedule I.

          Section 3.03. Additional Conditions Precedent to Making All Loans.

                    The obligation of the Lender to make any Loan (including the
Loans to be made on the Closing Date) is subject to the further conditions
precedent that:

                    (a)       The following statements shall be true on the date
of such Loan, before and after giving effect to the making of such Loan and to
the application of the proceeds therefrom (and the acceptance by the Borrower of
the proceeds of such Loan shall constitute a representation and warranty by the
Borrower that on such date such statements are true):



              (i)      The representations and warranties of the Borrower
contained in Article IV and in each of the other Loan Documents are true and
correct in all material respects on and as of such date as though made on and as
of such date;                 (ii)      No Default or Event of Default is
continuing or will result from the Loan being made on such date; and    
            (iii)     All necessary governmental and material third party
approvals required to be obtained by the Borrower and its Subsidiaries in
connection with the transactions contemplated hereby and by each of the other
Loan Documents have been obtained and remain in full force and effect.

                    (b)       All costs and accrued and unpaid fees and expenses
required to be paid to the Lender on or before such date, to the extent then due
and payable, shall have been paid.

                    (c)       The making of Loans on such date does not violate
any Requirement of Law and is not enjoined, temporarily, preliminarily or
permanently.

20



--------------------------------------------------------------------------------



 



ARTICLE IV

REPRESENTATIONS AND WARRANTIES

                    To induce the Lender to enter into this Agreement, the
Borrower represents and warrants to the Lender that:

          Section 4.01. Corporate Existence; Compliance with Law.

                    The Borrower and each of its Subsidiaries (a) is a
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation; (b) is duly qualified as a foreign
corporation and in good standing under the laws of each jurisdiction where such
qualification is necessary, except for failures which in the aggregate have no
Material Adverse Effect; (c) has all requisite corporate power and authority and
the legal right to own, pledge, mortgage and operate its properties, to lease
the property it operates under lease and to conduct its business as now or
currently proposed to be conducted; (d) is in compliance with its Certificate of
Incorporation and By-laws; (e) is in compliance with all other applicable
Requirements of Law except for such non-compliances as in the aggregate have no
Material Adverse Effect; and (f) has all Permits or consents from or by, has
made all necessary filings with, and has given all necessary notices to, each
Governmental Authority having jurisdiction, to the extent required for such
ownership, operation and conduct, except for Permits or consents which can be
obtained by the taking of ministerial action to secure the grant or transfer
thereof or failures which in the aggregate have no Material Adverse Effect.

          Section 4.02. Corporate Power; Authorization; Enforceable Obligations.

                    (a)       The execution, delivery and performance by the
Borrower of the Loan Documents and the consummation of the transactions related
to the transactions contemplated hereby and thereby:



              (i)      are within such Person’s corporate powers;    
            (ii)      have been duly authorized by all necessary corporate
action;                 (iii)     do not and will not (A) contravene such
Person’s Certificate of Incorporation or By-laws or other comparable governing
documents, (B) violate any other applicable Requirement of Law (including,
without limitation, Regulations T, U and X of the Board of Governors of the
Federal Reserve System), or any order or decree of any Governmental Authority or
arbitrator, (C) conflict with or result in the breach of, or constitute a
default under, or result in or permit the termination or acceleration of, any
contractual obligation of such Person, or (D) result in the creation or
imposition of any Lien upon any of the property of such Person, other than Liens
for the benefit of the Lender; and                 (iv)      do not require the
consent of, authorization by, approval of, notice to, or filing or registration
with, any Governmental Authority or any other Person,

21



--------------------------------------------------------------------------------



 





  other than those which have been obtained or made and copies of which have
been or will be delivered to the Lender pursuant to Section 3.01, and each of
which on the Closing Date and on each subsequent lending date will be in full
force and effect.

                    (b)       This Agreement and the Supply Agreement have been,
and each of the other Loan Documents will be upon delivery thereof, duly
executed and delivered by the Borrower. This Agreement and the Supply Agreement
are, and the other Loan Documents will be, when delivered hereunder, the legal,
valid and binding obligation of the Borrower enforceable against it in
accordance with its terms.

          Section 4.03. Full Disclosure.

                    No written statement prepared or furnished by or on behalf
of the Borrower or any of its Affiliates in connection with any of the Loan
Documents or the consummation of the transactions contemplated thereby, and no
financial statement delivered pursuant hereto or thereto, contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained herein or therein not misleading.

          Section 4.04. Financial Matters.

                    (a)       Each of the financial statements described below
(copies of which have heretofore been provided to the Lender), have been
prepared in accordance with GAAP consistently applied throughout the periods
covered thereby, are complete and correct in all material respects and present
fairly the financial condition and results from operations of the entities and
for the periods specified (subject in the case of interim company-prepared
statements to normal year-end adjustments and the absence of footnotes):



              (i)      The consolidated balance sheet of the Borrower and its
Subsidiaries as of December 29, 2000, and the related consolidated statements of
income, retained earnings and cash flows of the Borrower and its Subsidiaries
for the fiscal year then ended, audited by BDO Seidman, LLP, copies of which
have been furnished to the Lender, fairly present the consolidated financial
condition of the Borrower and its Subsidiaries as of and for such dates and the
consolidated results of the operations of the Borrower and its Subsidiaries for
the period ended on such dates, all in conformity with GAAP.    
            (ii)      after the Closing Date, the annual and quarterly financial
statements provided in accordance with Sections 5.07(a) and 5.07(b).

                    (b)       Since September 29, 2001, there has been no
Material Adverse Change, and there have been no events or developments that in
the aggregate have had a Material Adverse Effect.

                    (c)       The Borrower is, and on a consolidated basis the
Borrower and its Subsidiaries are, Solvent.

22



--------------------------------------------------------------------------------



 



          Section 4.05. Litigation.

                    (a)       The performance of any action by the Borrower or
any of its Subsidiaries required or contemplated by any of the Loan Documents is
not restrained or enjoined (either temporarily, preliminarily or permanently),
and no material adverse condition has been imposed by any Governmental Authority
or arbitrator upon any of such transactions.

                    (b)       There are no pending or, to the knowledge of the
Borrower, threatened actions, investigations or proceedings affecting the
Borrower or any of its Subsidiaries before any court, arbitrator or other
Governmental Authority, other than those that in the aggregate, if adversely
determined, would have no Material Adverse Effect.

          Section 4.06. Margin Regulation.

                    The Borrower is not engaged in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the Board of Governors of the Federal Reserve
System), and no proceeds of any Loan will be used to purchase or carry any
margin stock or to extend credit to others for the purpose of purchasing or
carrying any margin stock.

          Section 4.07. No Default.

                    No Default or Event of Default has occurred and is
continuing.

          Section 4.08. Investment Company Act.

                    The Borrower is not an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company”, as such terms are defined in the Investment Company Act of
1940, as amended. The making of the Loans by the Lender, the application of the
proceeds and repayment thereof by the Borrower and the consummation of the
transactions contemplated by the Loan Documents will not violate any provision
of such Act or any rule, regulation or order issued by the Securities and
Exchange Commission thereunder.

          Section 4.09. Use of Proceeds.

                    (a)       The proceeds of the Tranche A Loan will be used by
the Borrower as follows: (i) $6,875,000 shall be used to repay in full existing
Indebtedness owed by the Borrower to the Lender under the Existing Loan
Agreement, (ii) $2,000,000 will be loaned by the Borrower to Helix as part of a
transaction wherein Helix purchases all or substantially all of the issued and
outstanding shares of Auxiliary Health Benefits Corporation, and (iii)
$2,000,000 will be used by the Borrower as part of a transaction wherein the
Borrower redeems all of the Series I Convertible Preferred Stock.

                    (b)       The proceeds of the Tranche B Loans shall be used
by the Borrower solely to pay a negotiated portion of the purchase price in
connection with the purchase or acquisition of Acquisition Targets completed in
accordance with the guidelines set forth on Schedule I.

23



--------------------------------------------------------------------------------



 



                    (c)       The proceeds of the Tranche C Loan shall be used
by the Borrower solely for general working capital purposes.

                    (d)       The proceeds of the Tranche D Loans will be used
by the Borrower as follows: (i) $6,800,000 will be used by the Borrower to repay
debt listed on Schedule 6.02(g) and (ii) the remainder may be used by the
Borrower solely for general working capital purposes.

          Section 4.10. Pari Passu Obligations.

                    The Obligations constitute the direct, unconditional and
general obligations of the Borrower, and rank at least pari passu with all other
Indebtedness and other obligations of the Borrower.

          Section 4.11. Compliance with Agreements.

                    The Borrower and each of its Subsidiaries is in compliance
with all material indentures, material agreements (including the Supply
Agreement) and other material instruments binding upon it or any of their
respective property.

ARTICLE V

AFFIRMATIVE COVENANTS

                    As long as any of the Obligations or the Commitments remain
outstanding, the Borrower agrees with the Lender that:

          Section 5.01. Compliance with Laws, Etc.

                    The Borrower shall comply, and shall cause each of its
Subsidiaries to comply, in all material respects, with all Requirements of Law,
contractual obligations, commitments, instruments, licenses, permits and
franchises, including, without limitation, all Permits.

          Section 5.02. Conduct of Business.

                    The Borrower shall (a) conduct, and shall cause each of its
Subsidiaries to conduct, its business in the ordinary course and consistent with
past practice, and (b) perform and observe, in all material respects, and cause
each of its Subsidiaries to perform and observe, in all material respects, all
the terms, covenants and conditions required to be performed and observed by it
under its contractual obligations, and do, and cause its Subsidiaries to do, all
things necessary to preserve and to keep unimpaired its rights under such
contractual obligations; provided, however, that the foregoing shall not require
Borrower nor any of its Subsidiaries to perform or observe any contractual
obligation the nonperformance or nonobservation of which would have no Material
Adverse Effect.

24



--------------------------------------------------------------------------------



 



          Section 5.03. Preservation of Corporate Existence, Etc.

                    The Borrower shall, and shall cause each of its Subsidiaries
to, preserve and maintain its corporate existence, rights (charter and
statutory) and franchises; provided, however, that the foregoing shall not
require Borrower nor any of its Subsidiaries to preserve or maintain any rights
or franchises which are no longer used by Borrower or its Subsidiaries in the
conduct of their respective businesses or where the preservation or maintenance
of such rights or franchises is no longer economically feasible, in Borrower’s
reasonable discretion.

          Section 5.04. Access.

                    The Borrower shall, at any reasonable time and from time to
time, with reasonable prior notice permit the Lender or representatives thereof,
to (a) examine and make copies of and abstracts from the records and books of
account of the Borrower and each of its Subsidiaries, (b) visit the properties
of the Borrower and each of its Subsidiaries, (c) discuss the affairs, finances
and accounts of the Borrower and each of its Subsidiaries with any of their
respective officers or directors, and (d) communicate directly with the
Borrower’s independent certified public accountants; provided that the Borrower
is present during such communications or has given its consent (such consent not
to be unreasonably withheld) for such communications to occur without the
presence of the Borrower. The Borrower shall authorize its independent certified
public accountants to disclose to the Lender any and all financial statements
and other information of any kind, including, without limitation, copies of any
management letter, or the substance of any oral information that such
accountants may have with respect to the business, financial condition, results
of operations or other affairs of the Borrower or any of its Subsidiaries,
subject to the Lender’s agreement to preserve the confidentiality of such
information.

          Section 5.05. Keeping of Books.

                    The Borrower shall keep, and shall cause each of its
Subsidiaries to keep, proper books of record and account, in which full and
correct entries shall be made of all financial transactions and the assets and
business of the Borrower and each such Subsidiary.

          Section 5.06. Application of Proceeds.

                    The Borrower shall use the proceeds of the Loans as provided
in Section 4.09.

          Section 5.07. Financial Statements.

                    The Borrower shall furnish to the Lender:

                    (a)       as soon as available and in any event within
120 days after the end of each fiscal year of the Borrower, an audited
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such year and the related audited consolidated statements of income, retained
earnings and cash flows of the Borrower and its Subsidiaries for such fiscal
year, all prepared in conformity with GAAP and the independent auditor’s report
thereon without

25



--------------------------------------------------------------------------------



 



qualification by BDO Seidman, LLP or other independent public accountants of
recognized national standing, together with a certificate of such accounting
firm stating that in the course of the regular audit of the consolidated
financial statements of the Borrower and its Subsidiaries, which audit was
conducted by such accounting firm in accordance with generally accepted auditing
standards, such accounting firm has obtained no knowledge that a Default or
Event of Default has occurred and is continuing, or, if in the opinion of such
accounting firm, a Default or Event of Default (insofar as they relate to
accounting and auditing matters) has occurred and is continuing, a statement as
to the nature thereof.

                    (b)       as soon as available and in any event within
75 days after the end of each of the first three fiscal quarters of each fiscal
year, a consolidated balance sheet of the Borrower and its Subsidiaries as of
the end of such quarter and consolidated statements of income and cash flows of
the Borrower and its Subsidiaries for the period commencing at the end of the
previous fiscal year and ending with the end of such fiscal quarter, all
prepared in conformity with GAAP (subject to normal year-end adjustments) and
certified by the chief financial officer of the Borrower as fairly presenting
the financial condition and results of operations of the Borrower and its
Subsidiaries as of such date and for such period, together with (i) a
certificate of said officer stating that no Default or Event of Default has
occurred and is continuing or, if a Default or an Event of Default has occurred
and is continuing, a statement as to the nature thereof and the action which the
Borrower proposes to take with respect thereto, and (ii) a written discussion
and analysis by the management of the Borrower of the financial statements
furnished in respect of such fiscal quarter.

          Section 5.08. Reporting Requirements.

                    The Borrower shall furnish to the Lender:

                    (a)       Promptly, and in any event within ten Business
Days after receipt of written notice of the commencement thereof, notice of all
actions, suits and proceedings before any domestic or foreign Governmental
Authority or arbitrator, affecting the Borrower or any of its Subsidiaries,
except those which in the aggregate, if adversely determined, would have no
Material Adverse Effect;

                    (b)       promptly and in any event within ten Business Days
after the Borrower becomes aware of the existence of (i) any Default or Event of
Default, (ii) any breach or non-performance of, or any default under, any
contractual obligation which is material to the business, prospects, operations
or financial condition of the Borrower and its Subsidiaries taken as one
enterprise, or (iii) any Material Adverse Change after the Closing Date or any
event, development or other circumstance which has any reasonable likelihood of
causing or resulting in a Material Adverse Change, telephonic notice in
reasonable detail specifying the nature of the Default, Event of Default,
breach, non-performance, default, event, development or circumstance, including,
without limitation, the anticipated effect thereof, which notice shall be
promptly confirmed in writing within five days;

                    (c)       as soon as available and in any event within
30 days after the end of each fiscal year, an update of the existing five year
forecast of annual purchases, sales, earnings,

26



--------------------------------------------------------------------------------



 



capital expenditures, working capital requirements and projected cash flow
results of the Borrower and its Subsidiaries on a consolidated basis through the
Maturity Date; and

                    (d)       promptly such other information as the Lender may
reasonably request from time to time.

          Section 5.09. Insurance.

                    The Borrower shall maintain or cause to be maintained with
financially sound and reputable insurers, insurance with respect to its
properties and business, and the properties and business of its Subsidiaries,
against loss or damage of the kinds customarily insured against by reputable
companies in the same or similar businesses, such insurance to be of such types
and in such amounts (with such deductible amounts) as is customary for such
companies under similar circumstances, and furnish the Lender on request full
information as to all such insurance.

          Section 5.10. Payment of Taxes and Claims.

                    The Borrower shall pay, and cause each of its Subsidiaries
to pay, (a) all Taxes, assessments and governmental charges imposed upon it or
upon its property, and (b) all genuine claims (including claims for labor,
materials, supplies or services) that might, if unpaid, become a Lien upon its
property or assets, unless, in each case, the validity or amount thereof is
being contested in good faith by appropriate proceedings and the Borrower or
such Subsidiary has maintained adequate reserves in accordance with GAAP with
respect thereto or has posted a bond in respect thereof satisfactory to the
Lender.

          Section 5.11. Compliance with Agreements.

                    The Borrower shall, and shall cause each of its Subsidiaries
to, (i) perform and observe all the terms, covenants and conditions required to
be performed and observed by it under its contractual obligations and (ii) do
all things necessary to preserve and keep unimpaired its rights under such
contractual obligations; provided, however, that the foregoing shall not require
Borrower nor any of its Subsidiaries to perform or observe any contractual
obligation the nonperformance or nonobservation of which would have no Material
Adverse Effect.

          Section 5.12. Further Documents.

                    The Borrower shall, and shall cause each of its Subsidiaries
to, execute and deliver or to cause to be executed and delivered to the Lender
from time to time such consents and such other documents, instruments or
agreements as the Lender may reasonably request, that are, in the Lender’s
reasonable judgment, necessary or desirable to obtain or preserve for the Lender
the benefit of the Loan Documents.

27



--------------------------------------------------------------------------------



 



          Section 5.13. Repayment of Certain Indebtedness.

                    Simultaneously with the borrowing thereof, the Borrower
shall use the proceeds of the Tranche A Loan to permanently repay or prepay the
Indebtedness outstanding under the Existing Loan Agreement.

          Section 5.14. Collateral Documents.

                    (a)       The Borrower, at its sole cost and expense, shall
take all actions necessary or reasonably requested by the Lender to maintain
each Collateral Document in full force and effect and enforceable in accordance
with its terms, including (i) making filings and recordations, (ii) making
payments of fees and other charges, (iii) issuing, and if necessary, filing or
recording supplemental documentation, including continuation statements,
(iv) discharging all claims or other Liens (other than Liens permitted by
Section 6.01) adversely affecting the rights of the Lender in the Collateral,
and (v) publishing or otherwise delivering notice to third parties.

                    (b)       The Borrower shall use its best efforts to release
the Lien on the assets of HEARx West that secure the obligations of HEARx West
under that certain Credit and Security Agreement dated as of November 5, 1998
between HEARx, Ltd. and HEARx West LLC, and upon the release of such Lien, the
Borrower shall promptly, and in any event, within five Business Days after such
release, take all actions necessary to pledge all such assets in favor of the
Lender.

ARTICLE VI

NEGATIVE COVENANTS

                    As long as any of the Obligations or the Commitments remain
outstanding, the Borrower agrees with the Lender that:

          Section 6.01. Liens, Etc.

                    The Borrower shall not create or suffer to exist, and shall
not permit any of its Subsidiaries to create or suffer to exist, any Lien upon
or with respect to any of its or such Subsidiary’s properties, whether now owned
or hereafter acquired, or assign any right to receive income, except for:

                    (a)       Liens created pursuant to the Loan Documents;

                    (b)       Purchase money Liens or purchase money security
interests upon or in any property acquired or held by the Borrower or any such
Subsidiary of the Borrower in the ordinary course of business to secure the
purchase price of such property or to secure Indebtedness incurred solely for
the purpose of financing the acquisition of such property (and any refinancings
thereof), and Liens existing on such property at the time of its acquisition
(other than any such Lien created in contemplation of such acquisition);
provided, however, that the

28



--------------------------------------------------------------------------------



 



aggregate principal amount of the Indebtedness secured by the Liens referred to
in this clause (b) and in clause (h) below shall not exceed $75,000,000 in the
aggregate at any time outstanding;

                    (c)       Liens arising by operation of law (statutory or
common) in favor of materialmen, mechanics, warehousemen, carriers, lessors or
other similar Persons incurred by the Borrower or any such Subsidiary in the
ordinary course of business which secure its obligations to such Person;
provided, however, that (i) the Borrower or such Subsidiary is not in default
with respect to such payment obligation to such Person, unless the Borrower or
such Subsidiary is in good faith and by appropriate proceedings diligently
contesting such obligation and adequate provision is made for the payment
thereof, and (ii) all such defaults in the aggregate have no Material Adverse
Effect;

                    (d)       Liens (excluding environmental liens) securing
taxes, assessments or governmental charges or levies; provided, however, that
(i) neither the Borrower nor any such Subsidiary is in default in respect of any
payment obligation with respect thereto unless the Borrower or such Designated
Subsidiary is in good faith and by appropriate proceedings diligently contesting
such obligation and adequate provision is made for the payment thereof and
(ii) all such defaults in the aggregate have no Material Adverse Effect;

                    (e)       Liens incurred or pledges and deposits made in the
ordinary course of business in connection with workers’ compensation,
unemployment insurance, old-age pensions and other social security benefits;

                    (f)       Liens securing the performance of bids, tenders,
leases, contracts (other than for the repayment of borrowed money), statutory
obligations, surety and appeal bonds and other obligations of like nature,
incurred as an incident to and in the ordinary course of business, and judgment
liens; provided, however, that all such Liens in the aggregate have no Material
Adverse Effect;

                    (g)       Zoning restrictions, easements, licenses,
reservations, restrictions on the use of real property or minor irregularities
incident thereto which do not in the aggregate materially detract from the value
or use of the property or assets of the Borrower or any such Subsidiary or
impair, in any material manner, the use of such property for the purposes for
which such property is held by the Borrower or any such Subsidiary; and

                    (h)       Liens to secure capitalized lease obligations;
provided, however, that: (i) any such Lien is created solely for the purpose of
securing Indebtedness representing, or incurred to finance, refinance or refund,
the cost (including, without limitation, the cost of construction) of the
property subject thereto, (ii) the principal amount of the Indebtedness secured
by such Lien does not exceed 100% of such cost, and (iii) such Lien does not
extend to or cover any other property other than such item of property and any
improvements on such item and (iv) the aggregate principal amount of
Indebtedness secured by the Liens referred to in this clause (h) and in clause
(b) above shall not exceed $75,000,000 in the aggregate at any time outstanding.

29



--------------------------------------------------------------------------------



 



                    (i)       Any Liens to secure the performance of obligations
in respect to Permitted Senior Indebtedness.

                    (j)       Any Liens to secure the performance of obligations
in respect to Permitted Subordinated Indebtedness.

                    (k)       Those existing Liens set forth on
Schedule 6.01(k).

          Section 6.02. Indebtedness.

                    The Borrower shall not create or suffer to exist, or permit
any of the Subsidiaries to create or suffer to exist, any Indebtedness except:

                    (a)       the Obligations;

                    (b)       current liabilities in respect of taxes,
assessments and governmental charges or levies incurred, or claims for labor,
materials, inventory, services, supplies and rentals incurred, or for goods or
services purchased, in the ordinary course of business consistent with the past
practice of the Borrower and such Subsidiaries;

                    (c)       Indebtedness incurred in connection with the
purchase or acquisition of Acquisition Targets completed in accordance with the
procedures set forth on Schedule I; provided that the terms and conditions of
such Indebtedness shall comply with the requirements set forth on Schedule I;

                    (d)       Permitted Subordinated Indebtedness incurred by
the Borrower;

                    (e)       Permitted Senior Indebtedness incurred by the
Borrower; provided that such Indebtedness may only be incurred after the second
anniversary of the Closing Date;

                    (f)       Indebtedness secured by Permitted Liens;

                    (g)       Indebtedness incurred in furtherance of the Merger
Agreement with Helix set forth on Schedule 6.02(g);

                    (h)       Indebtedness of any Subsidiary to Borrower or to
any other Subsidiary;

                    (i)       Indebtedness which may be deemed to exist pursuant
to any guaranties, performance bonds, surety bonds, statutory, appeal or similar
obligations incurred in the ordinary course of business;

                    (j)       extensions or renewals of Indebtedness set forth
on Schedule 6.02(g); and

                    (k)       Indebtedness of Borrower to any Subsidiary
incurred in the ordinary course of business.

30



--------------------------------------------------------------------------------



 



          Section 6.03. Mergers, Sale of Assets, Etc.

                    The Borrower shall not, other than in the ordinary course of
its business, and shall not permit any of its Subsidiaries to, (a) merge with
any Person (other than the merger of Helix with and into the Borrower pursuant
to the Merger Agreement), (b) consolidate with any Person or (c) sell, lease,
transfer or otherwise dispose of, whether in one transaction or in a series of
transactions all or substantially all of its assets.

          Section 6.04. Change in Nature of Business.

                    The Borrower shall not, and shall not permit any of its
Subsidiaries to, make any material change in the nature or conduct of its
business as carried on at the date hereof.

          Section 6.05. Modification of Material Agreements.

                    The Borrower shall not, and shall not permit any of its
Subsidiaries to, alter, amend, modify, rescind, terminate or waive any of their
respective rights under, or fail to comply in all material respects with, any of
its material contractual obligations; provided, however, that, with respect to
any contractual obligation, the Borrower shall not be deemed in default of this
Section if all such alterations, amendments, modifications, rescissions,
terminations, waivers or failures in the aggregate have no Material Adverse
Effect; and provided, further, that in the event of any breach or event of
default by a Person other than the Borrower or any of its Subsidiaries, the
Borrower shall promptly notify the Lender of any such breach or event of default
and take all such action as may be reasonably necessary in order to endeavor to
avoid having such breach or event of default have a Material Adverse Effect.

          Section 6.06. Cancellation of Indebtedness Owed to the Borrower.

                    The Borrower shall not cancel, or permit any of its
Subsidiaries to cancel, any claim or material Indebtedness owed to it except for
adequate consideration and in the ordinary course of business; provided that
Indebtedness not exceeding $100,000 shall not be deemed to be “material” for
purposes hereof and provided, further, that neither the Borrower nor its
Subsidiaries shall cancel claims or material Indebtedness more than one time in
any Fiscal Quarter and provided further that the foregoing shall not in any way
limit the Borrower’s or its Subsidiaries’ ability to negotiate and effect
adjustments to trade accounts receivable or other customer payables, including
the granting of credits, rebates and adjustments, in the ordinary course of
business.

          Section 6.07. Capital Structure.

                    The Borrower shall not make, and shall not permit any of its
Subsidiaries to make, any change in its capital structure (including, without
limitation, in the terms of its outstanding Stock) or amend its Certificate of
Incorporation or By-laws other than for amendments which in the aggregate have
no Material Adverse Effect.

31



--------------------------------------------------------------------------------



 



          Section 6.08. Accounting Changes.

                    The Borrower shall not make, nor permit any of its
Subsidiaries to make, any change in accounting treatment and reporting practices
or tax reporting treatment, except as required by GAAP or law and disclosed to
the Lender.

          Section 6.09. Restricted Payments.

                    The Borrower shall not, and shall not permit any of its
Subsidiaries to (x) purchase, redeem, prepay, defease or otherwise acquire for
value or make any payment on account or in respect of any principal amount of
Indebtedness for borrowed money (other than the Loans), now or hereafter
outstanding, or (y) declare or make any dividend payment or distribution of
assets, properties, cash, rights, obligations or securities on account or in
respect of any of its Stock or Stock Equivalents except (i) to the Borrower or a
Subsidiary of the Borrower and (ii) payments with respect to the Borrower’s
Series I Convertible Preferred Stock, Series J Preferred Stock, and 1998
Convertible Preferred Stock in accordance with the Borrower’s Certificate of
Incorporation in effect as of the date hereof.

          Section 6.10. Acquisitions.

                    The Borrower shall not complete, and shall not permit any of
its Subsidiaries to complete, the acquisition (whether by purchase of Stock or
assets or by merger consolidation or otherwise) of any Person using the proceeds
of the Tranche B Loans unless such acquisition meets the guidelines on
Schedule I hereto.

          Section 6.11. Investments in Other Persons.

                    The Borrower shall not, directly or indirectly, make or
permit any of its Subsidiaries to make, any loan or advance to any Person, or
purchase or otherwise acquire, or permit any of its Subsidiaries to purchase or
otherwise acquire, any Stock, Stock Equivalents, other equity interests,
obligations or other securities of, or any assets constituting the purchase of a
business or line of business, or make, or permit any of its Subsidiaries to
make, any capital contribution to, or otherwise invest in, any Person
(including, without limitation, any Subsidiary of the Borrower) (any such
transaction being an “Investment”), except (a) Investments in Cash Equivalents,
(b) Investments by the Borrower made to Helix, (c) in the ordinary course of the
Borrower’s business, and (d) unless as is otherwise permitted or provided for in
this Agreement.

32



--------------------------------------------------------------------------------



 



ARTICLE VII

EVENTS OF DEFAULT

          Section 7.01. Events of Default.

                    Each of the following events shall be an “Event of Default”:

                    (a)       The Borrower shall fail to pay any principal
(including, without limitation, mandatory prepayments of principal) of, or
interest on, the Loans, any other amount due hereunder or under the other Loan
Documents or any other Obligations hereunder when the same becomes due and
payable; or

                    (b)       Any representation or warranty made or deemed made
by the Borrower in any Loan Document or by the Borrower (or any of its officers)
in connection with any Loan Document shall prove to have been materially
incorrect when made or deemed made; or

                    (c)       (i) The Borrower or any of its Subsidiaries shall
fail to perform or observe any term, covenant or agreement contained in Articles
V or VI, or (ii) the Borrower or any of its Subsidiaries shall fail to perform
or observe any other term, covenant or agreement contained in this Agreement or
in any other Loan Document if such failure under this clause (ii) shall remain
unremedied for 30 days after the earlier of the date on which (A) a Responsible
Officer of the Borrower becomes aware of such failure or (B) written notice
thereof shall have been given to the Borrower by the Lender; or

                    (d)       The Borrower or any of its Subsidiaries shall fail
to pay any principal of or premium or interest on any Indebtedness of the
Borrower or any such Subsidiary having a principal amount of $100,000 or more
(excluding indebtedness evidenced by the Notes), when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise) and such failure to pay continues for a period of 45 days;
or any other event shall occur or condition shall exist under any agreement or
instrument relating to any such Indebtedness, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Indebtedness; or any such Indebtedness shall become or be declared to be
due and payable, or required to be prepaid (other than by a regularly scheduled
required prepayment), or the Borrower or any of its Subsidiaries shall be
required to repurchase or offer to repurchase such Indebtedness, prior to the
stated maturity thereof; or

                    (e)       The Borrower or any of its Subsidiaries shall
admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors, or any proceeding shall be
instituted by or against any the Borrower or any of its Subsidiaries seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief or composition of it
or its debts under any law relating to bankruptcy, insolvency or reorganization
or relief of debtors, or seeking the entry of an order for relief or the
appointment of a custodian, receiver, trustee or other similar official for it
or for any substantial part of its property and, in the case of any such
proceedings instituted against the Borrower or any of its Subsidiaries (but not
instituted by it), either such proceedings

33



--------------------------------------------------------------------------------



 



shall remain undismissed or unstayed for a period of 30 days or any of the
actions sought in such proceedings shall occur; or the Borrower or any of its
Subsidiaries shall take any corporate action to authorize any of the actions set
forth above in this subsection (e); or

                    (f)       One or more judgments or order for the payment of
money in excess of $100,000 in the aggregate to the extent not fully covered by
insurance shall be rendered against the Borrower or any of its Subsidiaries and
either (i) enforcement proceedings shall have been commenced by any creditor
upon any such judgment or order, or (ii) there shall be any period of 10
consecutive days during which a stay of enforcement of any such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect; or

                    (g)       The Borrower shall be in default under the Supply
Agreement beyond any grace or cure period specified therein, or the Supply
Agreement shall be cancelled, terminated, revoked or rescinded in accordance
with the terms thereof other than due to the (i) breach thereof by the Lender,
(ii) mutual agreement of the parties thereto or (iii) the expiration of the term
thereof, or any action at law, suit or in equity or other legal proceeding to
cancel, revoke or rescind the Supply Agreement shall be commenced by or on
behalf of the Borrower, or any court or any other governmental or regulatory
authority or agency of competent jurisdiction shall make a determination that,
or issue a judgment, order, decree or ruling to the effect that, the Supply
Agreement is illegal, invalid or unenforceable in any material respect in
accordance with the terms thereof; or

                    (h)       There shall occur a Change of Control.

          Section 7.02. Remedies.

                    If there shall occur and be continuing any Event of Default,
the Lender may (a) by notice to the Borrower, cancel the Commitments and declare
the obligation of the Lender to make the Loans to be terminated, whereupon the
same shall forthwith be canceled and terminated; and (b) by notice to the
Borrower, declare the Loans, all interest thereon and all other amounts and
Obligations payable under this Agreement to be forthwith due and payable,
whereupon the Notes, all such interest and all such amounts and Obligations
shall become and be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by the Borrower; provided, however, that upon the occurrence of the Event of
Default specified in subparagraph (e) above, (i) the Commitments shall
automatically be canceled and the obligation of the Lender to make the Loans
shall automatically be terminated and (ii) the Loans, all such interest and all
such amounts and Obligations shall automatically become and be due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Borrower. In addition to the remedies set forth
above, the Lender may exercise any remedies provided by applicable law or in
equity.

34



--------------------------------------------------------------------------------



 



ARTICLE VIII

MISCELLANEOUS

          Section 8.01. Amendments, Etc.

                    No amendment or waiver of any provision of this Agreement
nor consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be in writing and signed by the Lender and the
Borrower, and then any such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

          Section 8.02. Notices.

                    Except as otherwise provided herein, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

      (i)   if to the Borrower:       HEARx Ltd.     1250 Northpoint Parkway    
West Palm Beach, FL 33407     Attention: President     Telecopy No.
(561) 688-8893



       With a copy to the Borrower’s General Counsel at the address above and
with an additional copy to:

          Helix Hearing Care of America Corp.     7100 Jean Talon Suite 610    
Montreal Quebec     Canada H1M 3S3     Attention: President     Telecopy No.
(514) 353-0029     (ii)   if to the Lender:       Siemens Hearing Instruments,
Inc.     10 Constitution Avenue     Piscataway, New Jersey 08855     Attention:
Chief Financial Officer     Telecopy No. (732) 562-6688

                    Any party hereto may change its address or telecopy number
for notices and other communications hereunder by notice to the other

35



--------------------------------------------------------------------------------



 



parties hereto. All notices and other communications given to any party hereto
in accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

          Section 8.03. No Waiver; Remedies.

                    No failure on the part of the Lender to exercise, and no
delay in exercising, and no course of dealing with respect to, any right
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law or in
equity.

          Section 8.04. Costs; Expenses; Indemnities.

                    (a)       Each of the parties hereto shall bear its own
expenses (including, without limitation, fees and expenses of the counsel,
accountants, appraisers, consultants or industry experts or other experts)
incurred by it in connection with the preparation, negotiation, execution,
delivery, administration, modification and amendment of this Agreement, each of
the other Loan Documents and each of the other documents to be delivered
hereunder and thereunder and the transactions contemplated hereby and thereby.

                    (b)       The Borrower agrees to indemnify and hold harmless
the Lender and its Affiliates, and the directors, officers, employees, agents,
attorneys, consultants and advisors of or to any of the foregoing (each of the
foregoing being an “Indemnitee”) from and against any and all claims, damages,
liabilities, obligations, losses, penalties, actions, judgments, suits, costs,
disbursements and expenses of any kind or nature (including, without limitation,
fees and disbursements of counsel to any such Indemnitee) which may be imposed
on, incurred by or asserted against any such Indemnitee in connection with or
arising out of any investigation, litigation or proceeding, whether or not any
such Indemnitee is a party thereto, whether direct, indirect, or consequential
and whether based on any federal, state or local law or other statutory
regulation, securities or commercial law or regulation, or under common law or
in equity, or on contract, tort or otherwise, in any manner relating to or
arising out of this Agreement, any other Loan Document, any Obligation, or any
act, event or transaction related or attendant to any thereof, (collectively,
the “Indemnified Matters”); provided, however, that the Borrower shall not have
any obligation under this Section 8.04(b) to an Indemnitee with respect to any
Indemnified Matter caused by or resulting from the gross negligence or willful
misconduct of that Indemnitee.

                    (c)       The Borrower, at the request of any Indemnitee,
shall have the obligation to defend against such investigation, litigation or
proceeding, and the Borrower, in any event, may participate in the defense
thereof with legal counsel of the Borrower’s choice. In the event that such
Indemnitee requests the Borrower to defend against such investigation,
litigation or proceeding, the Borrower shall promptly do so, and such Indemnitee
shall have the right to have legal counsel of its choice participate in such
defense, and all costs and expenses of such counsel shall be borne by the
Borrower. No action taken by legal counsel chosen by such Indemnitee in
defending against any such investigation, litigation or proceeding, shall
vitiate or in any way impair the Borrower’s obligation and duty hereunder to
indemnify and hold harmless such Indemnitee.

36



--------------------------------------------------------------------------------



 



                    (d)       The Borrower agrees that any indemnification or
other protection provided to any Indemnitee pursuant to this Agreement
(including, without limitation, pursuant to this Section 8.04) or any other Loan
Document shall (i) survive payment of the Obligations and (ii) inure to the
benefit of any Person who was at any time an Indemnitee under this Agreement or
any other Loan Document.

          Section 8.05. Right of Set-off.

                    Upon the occurrence and during the continuance of any Event
of Default the Lender is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by the Lender to or for the credit or the
account of the Borrower against any and all of the Obligations now or hereafter
existing whether or not the Lender shall have made any demand under this
Agreement, the Notes or any other Loan Document and although such Obligations
may be unmatured. The Lender agrees promptly to notify the Borrower after any
such set-off and application made by the Lender; provided, however, that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of the Lender under this Section are in addition to the
other rights and remedies (including, without limitation, other rights of
set-off) which the Lender may have.

          Section 8.06. Binding Effect.

                    This Agreement shall be binding upon and inure to the
benefit of the Borrower, the Lender and their respective successors and assigns,
except that the Borrower shall not have the right to assign its rights or
delegate its obligations hereunder or any interest herein without the prior
written consent of the Lender.

          Section 8.07. Governing Law.

                    THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HERETO AND THERETO SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES (OTHER THAN SECTIONS 5-1401 and
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

          Section 8.08. Severability.

                    Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

37



--------------------------------------------------------------------------------



 



     Section 8.09. Submission to Jurisdiction; Service of Process.

                    (a)       Any legal action or proceeding with respect to
this Agreement or the Notes or any other Loan Document may be brought in the
courts of the State of New York or of the United States of America for the
Southern District of New York, and, by execution and delivery of this Agreement,
each of the Borrower and the Lender hereby accepts for itself and in respect of
its property, generally and unconditionally, the jurisdiction of the aforesaid
courts. The parties hereto hereby irrevocably waive any objection, including,
without limitation, any objection to the laying of venue or based on the grounds
of forum non conveniens, which any of them may now or hereafter have to the
bringing of any such action or proceeding in such respective jurisdictions.

                    (b)       Each of the Borrower and the Lender irrevocably
consents to the service of process of any of the aforesaid courts in any such
action or proceeding by the mailing of copies thereof by registered or certified
mail, postage prepaid, to the Borrower, or the Lender, as the case may be, at
its address provided herein.

                    (c)       Nothing contained in this Section 8.09 shall
affect the right of the Lender or any holder of the Notes to serve process in
any other manner permitted by law or commence legal proceedings or otherwise
proceed against the Borrower in any other jurisdiction.

          Section 8.10. Waiver of Jury Trial.

                    EACH OF THE PARTIES HERETO WAIVES ANY RIGHT IT MAY HAVE TO
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, VERBAL OR WRITTEN STATEMENT OR ACTION OF ANY PARTY
HERETO.

          Section 8.11. Section Titles.

                    The Section titles contained in this Agreement are and shall
be without substantive meaning or content of any kind whatsoever and are not a
part of the agreement between the parties hereto.

          Section 8.12. Execution in Counterparts.

                    This Agreement may be executed in counterparts, each of
which when so executed shall be deemed to be an original, and both of which
taken together shall constitute one and the same agreement.

          Section 8.13. Survival.

                    The representations and warranties of the Borrower contained
in each of the Loan Documents shall survive the execution and delivery of the
Loan Documents and the making of the Loans.

38



--------------------------------------------------------------------------------



 



          Section 8.14. Entire Agreement.

                    This Agreement, together with the Exhibits and Schedules
hereto and all of the other Loan Documents and all certificates and documents
delivered hereunder or thereunder, embody the entire agreement of the parties
and supersedes all prior agreements and understandings, either oral or written,
relating to the subject matter hereof.

[SIGNATURE PAGE FOLLOWS.]

39



--------------------------------------------------------------------------------



 



                    IN WITNESS WHEREOF, the parties hereto have caused this
Agreement to be executed by their respective officers thereunto duly authorized,
as of the date first above written.



  HEARX LTD., as Borrower



  By: /s/ Stephen J. Hansbrough          
Name: Stephen J Hansbrough
Title: President and Chief Operating
Officer



  SIEMENS HEARING INSTRUMENTS, INC., as
Lender



  By: /s/ John R. Krauter                    
Name: John R. Krauter
Title: President and Chief Financial
Officer

218962

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

           
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
    1      
Section 1.01. Defined Terms
    1    
Section 1.02. Computation of Time Periods
    10    
Section 1.03. Accounting Terms
    10    
Section 1.04. Certain Terms
    11    
ARTICLE II AMOUNTS AND TERMS OF THE LOAN
    11      
Section 2.01. The Commitments and the Loans
    11    
Section 2.02. Making the Loans
    12    
Section 2.03. Repayments
    12    
Section 2.04. Optional Prepayments
    16    
Section 2.05. Mandatory Prepayment of Loans
    16    
Section 2.06. Interest
    17    
Section 2.07. Illegality
    17    
Section 2.08. Payments and Computations
    17    
Section 2.09. Taxes
    18    
ARTICLE III CONDITIONS OF LENDING
    19      
Section 3.01. Conditions Precedent to the Loans Made on the Closing Date
    19    
Section 3.02. Conditions Precedent to the Tranche B Loans
    20    
Section 3.03. Additional Conditions Precedent to Making All Loans
    20    
ARTICLE IV REPRESENTATIONS AND WARRANTIES
    21      
Section 4.01. Corporate Existence; Compliance with Law
    21    
Section 4.02. Corporate Power; Authorization; Enforceable Obligations
    21    
Section 4.03. Full Disclosure
    22    
Section 4.04. Financial Matters
    22    
Section 4.05. Litigation
    23    
Section 4.06. Margin Regulation
    23    
Section 4.07. No Default
    23    
Section 4.08. Investment Company Act
    23    
Section 4.09. Use of Proceeds
    23    
Section 4.10. Pari Passu Obligations
    24    
Section 4.11. Compliance with Agreements
    24    
ARTICLE V AFFIRMATIVE COVENANTS
    24      
Section 5.01. Compliance with Laws, Etc.
    24    
Section 5.02. Conduct of Business
    24    
Section 5.03. Preservation of Corporate Existence, Etc.
    25    
Section 5.04. Access
    25    
Section 5.05. Keeping of Books
    25  

i



--------------------------------------------------------------------------------



 

             
Section 5.06. Application of Proceeds
    25    
Section 5.07. Financial Statements
    25    
Section 5.08. Reporting Requirements
    26    
Section 5.09. Insurance
    27    
Section 5.10. Payment of Taxes and Claims
    27    
Section 5.11. Compliance with Agreements
    27    
Section 5.12. Further Documents
    27    
Section 5.13. Repayment of Certain Indebtedness
    28    
Section 5.14. Collateral Documents
    28    
ARTICLE VI NEGATIVE COVENANTS
    28      
Section 6.01. Liens, Etc.
    28    
Section 6.02. Indebtedness
    30    
Section 6.03. Mergers, Sale of Assets, Etc.
    31    
Section 6.04. Change in Nature of Business
    31    
Section 6.05. Modification of Material Agreements
    31    
Section 6.06. Cancellation of Indebtedness Owed to the Borrower
    31    
Section 6.07. Capital Structure
    31    
Section 6.08. Accounting Changes
    32    
Section 6.09. Restricted Payments
    32    
Section 6.10. Acquisitions
    32    
Section 6.11. Investments in Other Persons
    32    
ARTICLE VII EVENTS OF DEFAULT
    33      
Section 7.01. Events of Default
    33    
Section 7.02. Remedies
    34    
ARTICLE VIII MISCELLANEOUS
    35      
Section 8.01. Amendments, Etc.
    35    
Section 8.02. Notices
    35    
Section 8.03. No Waiver; Remedies
    36    
Section 8.04. Costs; Expenses; Indemnities
    36    
Section 8.05. Right of Set-off
    37    
Section 8.06. Binding Effect
    37    
Section 8.07. Governing Law
    37    
Section 8.08. Severability
    37    
Section 8.09. Submission to Jurisdiction; Service of Process
    38    
Section 8.10. Waiver of Jury Trial
    38    
Section 8.11. Section Titles
    38    
Section 8.12. Execution in Counterparts
    38    
Section 8.13. Survival
    38    
Section 8.14. Entire Agreement
    39  

ii



--------------------------------------------------------------------------------



 

      EXHIBITS       Exhibit A-1   Form of Tranche A Note Exhibit A-2   Form of
Tranche B Note Exhibit A-3   Form of Tranche C Note Exhibit A-4   Form of
Tranche D Note Exhibit B   Form of Notice of Borrowing Exhibit C   Form of
Security Agreement   SCHEDULES       Schedule I   Acquisition Procedures and
Requirements Schedule 6.01(k)   Existing Liens Schedule 6.02(g)   Certain
Indebtedness

iii



--------------------------------------------------------------------------------



 



EXHIBIT A-1

FORM OF TRANCHE A NOTE

      U.S. $10,875,000   Dated: December 7, 2001

                    FOR VALUE RECEIVED, the undersigned, HEARX LTD., a Delaware
corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of SIEMENS
HEARING INSTRUMENTS, INC. (the “Lender”) the principal sum of TEN MILLION EIGHT
HUNDRED SEVENTY-FIVE THOUSAND United States Dollars ($10,875,000), or, if less,
the aggregate unpaid principal amount of the Tranche A Term Loan (as defined in
the Credit Agreement referred to below) of the Lender to the Borrower, payable
at such times, and in such amounts, as are specified in the Credit Agreement.

                    The Borrower promises to pay interest on the unpaid
principal amount of the Tranche A Loan from the date made until such principal
amount is paid in full, at such interest rates, and payable at such times, as
are specified in the Credit Agreement.

                    Both principal and interest are payable in lawful money of
the United States of America to the Lender at the Wachovia Bank of North
Carolina, in Atlanta GA (or such other bank as may be deemed by Lender), in
immediately available funds. The Tranche A Loan made by the Lender to the
Borrower, and all payments made on account of the principal thereof, shall be
recorded by the Lender and, prior to any transfer hereof, endorsed on this
Tranche A Note.

                    This Note is the Tranche A Note referred to in, and is
entitled to the benefits of, the Credit Agreement, dated as of December 7, 2001
(said agreement, as it may be amended, supplemented or otherwise modified from
time to time, being the “Credit Agreement”), between the Borrower and the
Lender, and the other Loan Documents referred to therein and entered into
pursuant thereto. The Credit Agreement, among other things, (a) provides for the
making of the Tranche A Loan by the Lender to the Borrower in an aggregate
amount not to exceed at any time outstanding the United States Dollar amount
first above mentioned (as the same may be adjusted pursuant to the terms of the
Credit Agreement), the indebtedness of the Borrower resulting from such Tranche
A Loan being evidenced by this Tranche A Note, and (b) contains provisions for
acceleration of the maturity of the unpaid principal amount of this Tranche A
Note upon the happening of certain stated events and also for prepayments on
account of the principal hereof prior to the maturity hereof upon the terms and
conditions therein specified.

                    Demand, presentment, protest and notice of nonpayment and
protest are hereby waived by the Borrower.

A-1-1



--------------------------------------------------------------------------------



 



                    THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD
TO CONFLICT OF LAW PRINCIPLES (OTHER THAN SECTIONS 5-1401 and 5-1402 OF THE NEW
YORK GENERAL OBLIGATIONS LAW).



  HEARX LTD.



  By:_________________________
Name:
Title:

A-1-2



--------------------------------------------------------------------------------



 



LOANS AND PAYMENTS OF PRINCIPAL

    Amount of     Amount of Principal Date   Tranche A Loan     Paid or Prepaid
    Notation Made by

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

A-1-3



--------------------------------------------------------------------------------



 



EXHIBIT A-2

FORM OF TRANCHE B NOTE

      U.S. $25,000,000   Dated: December 7, 2001

                    FOR VALUE RECEIVED, the undersigned, HEARX LTD., a Delaware
corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of SIEMENS
HEARING INSTRUMENTS, INC. (the “Lender”) the principal sum of TWENTY-FIVE
MILLION United States Dollars ($25,000,000), or, if less, the aggregate unpaid
principal amount of the Tranche B Loan (as defined in the Credit Agreement
referred to below) of the Lender to the Borrower, payable at such times, and in
such amounts, as are specified in the Credit Agreement.

                    The Borrower promises to pay interest on the unpaid
principal amount of the Tranche B Loan from the date made until such principal
amount is paid in full, at such interest rates, and payable at such times, as
are specified in the Credit Agreement.

                    Both principal and interest are payable in lawful money of
the United States of America to the Lender at the Wachovia Bank of North
Carolina, in Atlanta, GA (or such other bank as may be deemed by Lender), in
immediately available funds. The Tranche B Loan made by the Lender to the
Borrower, and all payments made on account of the principal thereof, shall be
recorded by the Lender and, prior to any transfer hereof, endorsed on this
Tranche B Note.

                    This Note is the Tranche B Note referred to in, and is
entitled to the benefits of, the Credit Agreement, dated as of December 7, 2001
(said agreement, as it may be amended, supplemented or otherwise modified from
time to time, being the “Credit Agreement”), between the Borrower and the
Lender, and the other Loan Documents referred to therein and entered into
pursuant thereto. The Credit Agreement, among other things, (a) provides for the
making of the Tranche B Loan by the Lender to the Borrower in an aggregate
amount not to exceed at any time outstanding the United States Dollar amount
first above mentioned (as the same may be adjusted pursuant to the terms of the
Credit Agreement), the indebtedness of the Borrower resulting from such Tranche
B Loan being evidenced by this Tranche B Note, and (b) contains provisions for
acceleration of the maturity of the unpaid principal amount of this Tranche B
Note upon the happening of certain stated events and also for prepayments on
account of the principal hereof prior to the maturity hereof upon the terms and
conditions therein specified.

                    Demand, presentment, protest and notice of nonpayment and
protest are hereby waived by the Borrower.

A-2-1



--------------------------------------------------------------------------------



 



                    THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD
TO CONFLICT OF LAW PRINCIPLES (OTHER THAN SECTIONS 5-1401 and 5-1402 OF THE NEW
YORK GENERAL OBLIGATIONS LAW).



  HEARX LTD.



  By:_______________________
Name:
Title:

A-2-2



--------------------------------------------------------------------------------



 



LOANS AND PAYMENTS OF PRINCIPAL

    Amount of     Amount of Principal Date   Tranche B Loan     Paid or Prepaid
    Notation Made by

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

A-2-3



--------------------------------------------------------------------------------



 



EXHIBIT A-3

FORM OF TRANCHE C NOTE

      U.S. $3,000,000   Dated: December 7, 2001

                    FOR VALUE RECEIVED, the undersigned, HEARX LTD., a Delaware
corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of SIEMENS
HEARING INSTRUMENTS, INC. (the “Lender”) the principal sum of THREE MILLION
United States Dollars ($3,000,000), or, if less, the aggregate unpaid principal
amount of the Tranche C Loan (as defined in the Credit Agreement referred to
below) of the Lender to the Borrower, payable at such times, and in such
amounts, as are specified in the Credit Agreement.

                    The Borrower promises to pay interest on the unpaid
principal amount of the Tranche C Loan from the date made until such principal
amount is paid in full, at such interest rates, and payable at such times, as
are specified in the Credit Agreement.

                    Both principal and interest are payable in lawful money of
the United States of America to the Lender at the Wachovia Bank of North
Carolina, in Atlanta, GA (or such other bank as may be deemed by Lender), in
immediately available funds. The Tranche C Loan made by the Lender to the
Borrower, and all payments made on account of the principal thereof, shall be
recorded by the Lender and, prior to any transfer hereof, endorsed on this
Tranche C Note.

                    This Note is the Tranche C Note referred to in, and is
entitled to the benefits of, the Credit Agreement, dated as of December 7, 2001
(said agreement, as it may be amended, supplemented or otherwise modified from
time to time, being the “Credit Agreement”), between the Borrower and the
Lender, and the other Loan Documents referred to therein and entered into
pursuant thereto. The Credit Agreement, among other things, (a) provides for the
making of the Tranche C Loan by the Lender to the Borrower in an aggregate
amount not to exceed at any time outstanding the United States Dollar amount
first above mentioned (as the same may be adjusted pursuant to the terms of the
Credit Agreement), the indebtedness of the Borrower resulting from such Tranche
C Loan being evidenced by this Tranche C Note, and (b) contains provisions for
acceleration of the maturity of the unpaid principal amount of this Tranche C
Note upon the happening of certain stated events and also for prepayments on
account of the principal hereof prior to the maturity hereof upon the terms and
conditions therein specified.

                    Demand, presentment, protest and notice of nonpayment and
protest are hereby waived by the Borrower.

A-3-1



--------------------------------------------------------------------------------



 



                    THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD
TO CONFLICT OF LAW PRINCIPLES (OTHER THAN SECTIONS 5-1401 and 5-1402 OF THE NEW
YORK GENERAL OBLIGATIONS LAW).



  HEARX LTD.



  By:_________________________
Name:
Title:

A-3-2



--------------------------------------------------------------------------------



 



LOANS AND PAYMENTS OF PRINCIPAL

    Amount of     Amount of Principal Date   Tranche C Loans     Paid or Prepaid
    Notation Made by

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

A-3-3



--------------------------------------------------------------------------------



 



EXHIBIT A-4

FORM OF TRANCHE D NOTE

      U.S. $13,000,000   Dated: December 7, 2001

                    FOR VALUE RECEIVED, the undersigned, HEARX LTD., a Delaware
corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of SIEMENS
HEARING INSTRUMENTS, INC. (the “Lender”) the principal sum of THIRTEEN MILLION
United States Dollars ($13,000,000), or, if less, the aggregate unpaid principal
amount of the Tranche D Loan (as defined in the Credit Agreement referred to
below) of the Lender to the Borrower, payable at such times, and in such
amounts, as are specified in the Credit Agreement.

                    The Borrower promises to pay interest on the unpaid
principal amount of the Tranche D Loan from the date made until such principal
amount is paid in full, at such interest rates, and payable at such times, as
are specified in the Credit Agreement.

                    Both principal and interest are payable in lawful money of
the United States of America to the Lender at the Wachovia Bank of North
Carolina, in Atlanta, GA (or such other bank as may be deemed by Lender), in
immediately available funds. The Tranche D Loan made by the Lender to the
Borrower, and all payments made on account of the principal thereof, shall be
recorded by the Lender and, prior to any transfer hereof, endorsed on this
Tranche D Note.

                    This Note is the Tranche D Note referred to in, and is
entitled to the benefits of, the Credit Agreement, dated as of December 7, 2001
(said agreement, as it may be amended, supplemented or otherwise modified from
time to time, being the “Credit Agreement”), between the Borrower and the
Lender, and the other Loan Documents referred to therein and entered into
pursuant thereto. The Credit Agreement, among other things, (a) provides for the
making of the Tranche D Loan by the Lender to the Borrower in an aggregate
amount not to exceed at any time outstanding the United States Dollar amount
first above mentioned (as the same may be adjusted pursuant to the terms of the
Credit Agreement), the indebtedness of the Borrower resulting from such Tranche
D Loan being evidenced by this Tranche D Note, and (b) contains provisions for
acceleration of the maturity of the unpaid principal amount of this Tranche D
Note upon the happening of certain stated events and also for prepayments on
account of the principal hereof prior to the maturity hereof upon the terms and
conditions therein specified.

                    Demand, presentment, protest and notice of nonpayment and
protest are hereby waived by the Borrower.

A-4-1



--------------------------------------------------------------------------------



 



                    THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD
TO CONFLICT OF LAW PRINCIPLES (OTHER THAN SECTIONS 5-1401 and 5-1402 OF THE NEW
YORK GENERAL OBLIGATIONS LAW).



  HEARX LTD.



  By:_________________________
Name:
Title:

A-4-2



--------------------------------------------------------------------------------



 



LOANS AND PAYMENTS OF PRINCIPAL

    Amount of     Amount of Principal Date   Tranche D Loan     Paid or Prepaid
    Notation Made by

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

A-4-3